 

Adamis Pharmaceuticals, Corporation 10-Q [admp-10q_093018.htm] 

Exhibit [10.1]

 

Execution Version

 



[*] Designates Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4) and Rule 24b-2

 

DISTRIBUTION AND COMMERCIALIZATION AGREEMENT

 

This Distribution and Commercialization Agreement (the “Agreement”) is made
effective as of the Effective Date by and between Adamis Pharmaceuticals
Corporation, a corporation organized under the laws of Delaware (the “Company”),
with an office located at 11682 El Camino Real, Suite #300, San Diego, CA 92130
and Sandoz Inc., a corporation organized under the laws of Colorado, with an
office at 100 College Road West, Princeton, New Jersey 08540 (“Sandoz”). Sandoz
and the Company may hereafter be referred to collectively as the “Parties” and
individually as a “Party”.

 

WHEREAS, the Company, pursuant to the terms of this Agreement, would like to
manufacture and supply Product (as defined below) to Sandoz for Sandoz to
distribute Product in the Territory; and

 

WHEREAS, Sandoz, pursuant to the terms of this Agreement, would like to purchase
Product from the Company and distribute Product in the Territory.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.            DEFINITIONS

 

1.1.       “Act” means the Federal Food, Drug and Cosmetic Act of 1938,
including any amendments thereto and all regulations promulgated thereunder or
under any similar act or set of laws in the Territory.

 

1.2.       “Additional Costs” means, for any applicable Calendar Quarter, the
total costs for (a) [*]; (b) [*]; and (c) [*]; in each case, only to the extent
not overlapping with any amount deducted in the calculation of Net Sales.

 

1.3.       “Affiliate” means, with respect to any Person, any Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the specified Person. For the purposes of this definition, the term
“control,” as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
that Person, whether through ownership of more than fifty percent (50%) voting
securities or otherwise.

 

1.4.       “API” means the compound epinephrine, as further described in the
Specifications.

 

1.5.       “Applicable Laws” means all laws, ordinances, rules and regulations
applicable to the Parties’ activities under this Agreement, including, without
limitation, the Manufacture, Development, or Processing of API or Product, and
the obligations of each Party as the context requires, including, without
limitation: (a) all applicable federal, state and local laws and regulations of
the Territory; (b) the Act; and (c) cGMPs.

 



Page 1[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

1.6.       “Batch” means a specific quantity of the Product that is intended to
have uniform character and quality within specified limits, and is produced
according to a single Manufacturing order during the same cycle of Manufacture.

 

1.7.       “Batch Record” means Batch production and control records as set
forth in 21 C.F.R. § 211.188, as may be amended from time-to-time.

 

1.8.       “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks located in New York, New York are authorized or
required to be closed, as the case may be.

 

1.9.       “Calendar Quarter” means any of the three-month periods beginning
January 1, April 1, July 1 or October 1 of any calendar year.

 

1.10.     “Certificate of Analysis” means a document which is signed and dated
by a duly authorized representative of the Company certifying that the Product
Conforms to the Specifications and was prepared in accordance with Section
3.10.1.

 

1.11.     “cGMP” or “Good Manufacturing Practices” means current good
manufacturing practices as set forth in 21 C.F.R. Parts 210 and 211, as
established by the FDA or any similar set of laws, regulations, rules, or
practices in the Territory or otherwise applicable to Development, Manufacture,
Processing or supply of Product pursuant to this Agreement, as may be amended
from time-to-time.

 

1.12.     “Claim” means any claim, action, suit, demand or other legal assertion
or proceeding brought by a Third Party against any of the Sandoz Indemnified
Parties and/or the Company Indemnified Parties, as the case may be, related to
any Liability.

 

1.13.     “Commercialize” or “Commercialization” means the activities for
marketing, pricing, promotion, distribution, and/or selling of the Product.

 

1.14.     “Commercially Reasonable Efforts” means, with respect to the efforts
to be expended by a Party with respect to any objective under this Agreement,
reasonable, diligent, good-faith efforts to accomplish such objective as such
Party would normally use to accomplish a similar objective under similar
circumstances exercising reasonable business judgment, it being understood and
agreed that, with respect to the Manufacture, Processing and Commercialization
of the Product, such efforts shall be substantially equivalent to those efforts
and resources commonly used by such Party for a product owned by it or to which
it has rights, which product is at a similar stage in its product life and is of
similar market potential as the Product, taking into account [*]. It is
anticipated that the level of effort may change over time, reflecting changes in
the status of the Product. “Commercially Reasonable” shall have the correlative
meaning.

 

1.15.       “Company Indemnified Parties” means the Company, the Company’s
Affiliates, any of their successors or assigns, and any of their respective
then-current or then-former directors, officers, employees, contractors or
agents.

 



Page 2[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

1.16.       “Components” means, collectively, all packaging components including
the syringes for pre-fill, raw materials, excipients, and ingredients (including
labels, product inserts and other Labeling for the Product), necessary to
Manufacture the Product in accordance with the NDA, the Drug Master File, and
the Specifications for the Product.

 

1.17.       “Confidential Information” means, with respect to a Party, all
Know-How, scientific information, clinical data, efficacy and safety data,
formulas, methods and processes, specifications, pricing information (including
discounts, rebates and other price adjustments), and other terms and conditions
of sales, customer information, business plans, and all other intellectual
property), which is disclosed or made available to the other Party regardless of
whether such information is marked, identified as or otherwise acknowledged to
be confidential at the time of disclosure to the other Party.

 

1.18.       “Conforming” or “Conform” means that the Product conforms, in all
respects, (a) to the applicable Specifications; (b) was Manufactured in
accordance with cGMP and Applicable Law; and (c) is not adulterated or
misbranded within the meaning of the Act or within the meaning of any applicable
state or municipal law in which the definitions of adulteration and misbranding
are substantially the same as those contained in the Act.

 

1.19.       “Control” or “Controlled” means, with respect to any Know-How,
materials, Patents or other intellectual property rights, the legal authority or
right (whether by ownership, license or otherwise but without taking into
account any rights granted by one Party to the other Party pursuant to this
Agreement) of a Party to grant access, a license or a sublicense of or under
such Know-How, materials, Patents or other intellectual property rights to
another Party, or to otherwise disclose proprietary or trade secret information
to such other Party, without breaching the terms of any agreement with a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

 

1.20.       “Develop” or “Development” means any activities related to the
development of the Product, including but not limited to, all formulation,
process and method development, manufacturing, testing and release of all
clinical/registration and scale-up, Product validation, and packaging related to
the Product for use in the Territory, on-going Product stability testing in
accordance with the Specifications and Applicable Laws, maintaining
documentation of any stability testing conducted on the Product in accordance
with the Specifications and Applicable Laws, and any post-Launch stability
testing.

 

1.21.       “Domain Names” means any internet electronic addresses, uniform
resource locators and alphanumeric designations associated therewith, registered
with or assigned by any domain name registrar, domain name registry or other
domain name registration authority as part of an electronic address on the
internet, rights in social media accounts and social media pages, and all
applications for any of the foregoing.

 

1.22.       “Drug Master File” or “DMF” means, with respect to the Product API,
the drug master file or any supplement thereto, filed by the Company or its
Affiliates or a Third Party with the FDA or other Regulatory Authority pursuant
to the Act or other Applicable Law.

 



Page 3[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

1.23.       “Effective Date” means the date this Agreement is signed by the last
Party (as indicated by the date associated with such Party’s signature on the
signature page to this Agreement).

 

1.24.       “Executive Officer” means (a) the President of Sandoz or another
officer of Sandoz designated by Sandoz, or an Affiliate of Sandoz (the “Sandoz
Executive Officer”), and (b) the President of the Company or another officer of
the Company designated by the Company (the “Company Executive Officer”).

 

1.25.       “Force Majeure Event” means an event impacting a Party due to causes
beyond such Party’s reasonable control, including without limitation, any
actions of governmental authorities or agencies, war, hostilities between
nations, civil commotions, riots, national industry strikes, lockouts, sabotage,
fire, floods and acts of nature such as typhoons, hurricanes, earthquakes, or
tsunamis, or by any other event or circumstance of like or different character
to the foregoing beyond the reasonable control of such Party.

 

1.26.       “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.

 

1.27.       “IFRS” means International Financial Reporting Standards, as
generally and consistently applied by Sandoz.

 

1.28.       “[*]” means [*].

 

1.29.       “Know-How” means any information or material that is confidential
and proprietary, including, without limitation, ideas, concepts, discoveries,
inventions, developments, improvements, know-how, trade secrets, designs,
devices, equipment, process conditions, algorithms, notation systems, works of
authorship, computer programs, technologies, formulas, techniques, methods,
procedures, assay systems, applications, data, documentation, reports, chemical
compounds, products and formulations, whether patentable or otherwise. Know-How
shall also include non-Confidential Information and material to the extent such
information and material first lost its confidentiality by virtue of its
disclosure in an issued patent or published patent application, a filing with a
Regulatory Authority or as part of a legal proceeding.

 

1.30.       “Label” means any package, packaging material, or label designed for
use with the Product, pursuant to the terms of this Agreement, in accordance
with Applicable Laws including the package insert for such Product, that is
approved by the FDA.

 

1.31.       “Labeling” means applying a Label or a package insert to the
Product, pursuant to the terms of this Agreement, in accordance with Applicable
Laws.

 

1.32.       “Latent Defect” means a defect that causes Product to fail to
Conform, which defect is not discoverable upon reasonable physical inspection
and testing performed pursuant to Section 3.10 but is discovered at a later
time.

 

1.33.       “Launch” means the first commercial sale of Product in a given
format and Market in the Territory by Sandoz or its Affiliates to a Third Party,
but excluding sales for test marketing, clinical-trial purposes or compassionate
use.

 

Page 4[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

1.34.       “Liabilities” or “Liability” means all losses, costs, damages,
judgments, settlements, interest, fees or expenses including, without
limitation, all reasonable attorneys’ fees, experts’ or consultants’ fees,
expenses and costs, related to or arising from this Agreement or any Product
developed, made, sold, marketed or otherwise distributed by the Parties.

 

1.35.       “Licensed IP” means the Licensed Know-How and the Licensed Patents.

 

1.36.       “Licensed Know-How” means Know-How Controlled by the Company that
are necessary or useful for the Manufacture and Commercialization of the Product
in the Territory.

 

1.37.       “Licensed Patents” means any patents and patent applications
Controlled by the Company now or in the future that are necessary or useful for
Commercialization and Manufacture of the Product in the Territory. An initial
list of Licensed Patents is set forth on Schedule A. Schedule A will be updated
by the Company during the Term, as specified in Section 2.3.2 below.

 

1.38.       “Licensed Trademarks” means the trademarks and domains listed on
Schedule A and any Domain Names Controlled by the Company during the Term
related to such trademark.

 

1.39.       “Manufacture” or “Manufacturing” means the commercial synthesis,
manufacture, storage, handling, production, Processing, packaging, and Labeling
of Product pursuant to this Agreement.

 

1.40.       “Manufacturing Facility” means the manufacturing facilities of the
Product Manufacturer, or such other facility under its control that is approved
by the FDA or other Regulatory Authority for manufacturing the Product.

 

1.41.       “NDA” means new drug application 207534 filed by the Company with
the FDA, as may be amended or supplemented.

 

1.42.       “Net Profit” means the amount (which shall not be less than zero
(0)) calculated for a given Calendar Quarter equal to Net Sales less (a) Supply
Price that Sandoz paid for the Product sold in such Calendar Quarter, and (b)
Additional Costs for the Product sold in such Calendar Quarter.

 

1.43.       “Net Profit Share” means an amount equal to the percentage of Net
Profits allocated to each Party as set forth on Schedule B.

 

1.44.       “Net Sales” means the net sales recorded by Sandoz or any of its
Affiliates for sales of Product in the Territory to Third Parties as determined
in accordance with IFRS as consistently applied. The deductions booked on an
accrual basis by Sandoz and its Affiliates under its IFRS to calculate the
recorded net sales from gross sales consist of the following, applied
consistently:

 

(i)            normal trade and cash discounts;

 

(ii)           amounts repaid or credited by reasons of defects, rejections,
recalls or returns;

 

(iii)          price protection and shelf stock adjustments, slotting fees and
coupons;

 



Page 5[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

(iv)          rebates and chargebacks to customers and third parties (including,
without limitation, Medicare, Medicaid, Managed Healthcare and similar types of
rebates);

 

(v)           any amounts recorded in gross revenue associated with goods
provided to customers for free;

 

(vi)          amounts provided or credited to customers through coupons and
other discount programs;

 

(vii)         delayed ship order credits, discounts or payments related to the
impact of price increases between purchase and shipping dates or retroactive
price reductions;

 

(viii)        fee for service payments to customers for any non-separable
services (including compensation for maintaining agreed inventory levels and
providing information); and

 

(ix)          other reductions or specifically identifiable amounts deducted for
reasons similar to those listed above in accordance with IFRS.

 

There shall be no double-counting in determining the foregoing deductions. With
respect to the calculation of Net Sales: (a) Net Sales only include the value
charged or invoiced on the first arm’s length sale to a Third Party and sales
between or among Sandoz and its Affiliates shall be disregarded for purposes of
calculating Net Sales; and (b) if a Product is delivered to the Third Party
before being invoiced (or is not invoiced), Net Sales will be calculated at the
time all the revenue recognition criteria under IFRS are met. In the case of any
sale or other disposal for value, [*] of any Product, or part thereof, other
than [*] Net Sales shall be calculated [*].

 

1.45.       “Non-U.S. Territory” means the entire world, except the Territory.

 

1.46.       “Person” means any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government, or any agency or political subdivisions
thereof.

 

1.47.       “Process” or “Processing” means the compounding, filling, producing
and/or packaging of the API and raw materials to produce a Product in accordance
with the applicable Specifications and the terms and conditions set forth in
this Agreement.

 

1.48.       “Product” means the applicable definition set forth on Schedule C
attached hereto.

 

1.49.       “Product Liability Claim” means any product liability claims or
action asserted or filed by a Third Party, seeking damages or equitable relief
of any kind, relating to personal injury, wrongful death, medical expenses, an
alleged need for medical monitoring, consumer fraud or other alleged economic
losses, allegedly caused by the Product, and including claims by or on behalf of
users of the Product (including spouses, family members and personal
representatives of such users) relating to the use, sale, distribution or
purchase of the Product sold by or on behalf of Sandoz in the Territory.

 

Page 6[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

1.50.       “Product Manufacturer” means the Third Party manufacturers of the
Product set forth in Schedule F attached hereto, or as otherwise agreed in
writing by the Parties.

 

1.51.       “Quality Agreement” means the Quality Agreement that will govern the
production of Batches of the Product and that will be executed by and between
Sandoz and either the Company or the Product Manufacturer in connection with
this Agreement.

 

1.52.       “Regulatory Approval” means the technical, medical and scientific
licenses, registrations, authorizations and approvals required for the
manufacture, use, storage, import, transport, marketing, promotion, selling, and
placing on the market of the Product (including post-approval changes, pricing
and Third Party reimbursement approvals, and Labeling approvals) by any
Regulatory Authority in the Territory. This includes any authorization necessary
for the Manufacture, distribution, marketing, promotion, offer for sale, use,
import, export or sale of the Product as the context may require within the
Territory.

 

1.53.       “Regulatory Authority” means any applicable local, national or
supranational government agency involved in assessing the Product or granting
approvals for the marketing and sale of Product in the Territory.

 

1.54.       “Regulatory Filing” means any filing made with a Regulatory
Authority to obtain a Regulatory Approval.

 

1.55.       “[*]” means [*].

 

1.56.       “Sandoz Indemnified Parties” means Sandoz, its Affiliates, any of
their successors or assigns, and any of their respective then-current or
then-former directors, officers, employees, contractors or agents.

 

1.57.       “Specifications” means: (a) with respect to the Product having
0.3mg/0.3ml strength, [*]; and (b) with respect to the Product having
0.15mg/0.3ml strength, [*].

 

1.58.       “Supply Price” means, with respect to a Product, the applicable
prices set forth on and determined in accordance with Schedule D attached
hereto.

 

1.59.       “Territory” means the fifty states of the United States of America,
the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,
the U.S. Virgin Islands and all territories and possessions of the United States
of America, United States military bases and any other territories the Parties
mutually agree in writing to add to this Agreement.

 

1.60.       “Third Party” means any Person other than a Party or any of its
Affiliates.

 

1.61.       Other Defined Terms. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

 



Definition Section Agreement Introductory Paragraph Audited Party 6.5.2 Auditing
Party 6.5.2

 

Page 7[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

Definition Section Commercial Milestone Payment 6.1 Company Introductory
Paragraph Company Executive Officer 1.24 Dispute 12.2 Exercise Period 2.11.1(b)
Firm Commitment 3.5 Firm Order 3.3.1 Indemnitee 8.3 Indemnitor 8.3 Initial Term
11.1 JPT 4.2.1 Material Contracts 7.5.7 Milestone Payment 6.1 Negative Amount
6.2.2 Negotiation Period 2.11.1(b) Non-US Transaction 2.11.1 Non-US Transaction
Notice 2.11.1(a) OPDP 4.5.2 Other Product 2.11.2 Party or Parties Introductory
Paragraph Pharmacovigilance Agreement 5.4 Promotional Materials 4.5.1 Renewal
Term 11.1 ROFN Right(s) 2.11.1 Rolling Forecast 3.5 Sales Taxes 6.4 Sandoz
Introductory Paragraph Sandoz Executive Officer 1.24 Term 11.1

 

2.            EXCLUSIVE DISTRIBUTORSHIP; EXCLUSIVITY

 

2.1.       Appointment of Sandoz as Exclusive Distributor in the Territory.
Subject to the terms and conditions of this Agreement, (a) the Company hereby
appoints Sandoz, and Sandoz hereby accepts, during the Term, to serve as the
exclusive distributor (even as to the Company) of the Product in the Territory,
and (b) the Company grants to Sandoz the exclusive right (even as to the
Company) to market, sell, offer for sale, and otherwise Commercialize the
Product in the Territory under the Company’s NDA during the Term. Sandoz shall
have the exclusive right to invoice and book all Product sales in the Territory
during the Term. Sandoz shall not have the right to grant any rights as
subdistributor to any Third Party except to the extent Sandoz’s agreements with
group purchasing organizations, wholesalers or similar entities that apply to
Commercialization of the Product in the Territory contemplate such entities
acting as subdistributors.

 

Page 8[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

2.2.          Supply of Product for Distributorship. As provided in Article 3,
the Company shall supply (or have supplied) to Sandoz, and Sandoz shall purchase
from the Company, its requirements of the Product for sale by Sandoz and its
Affiliates in the Territory pursuant to Section 2.1.

 

2.3.          Licensed IP.

 

2.3.1.       Subject to the terms and conditions of this Agreement, the Company
hereby grants to Sandoz an exclusive (even as to the Company), non-transferable
and non-sublicenseable (except to an Affiliate of Sandoz) license under the
Licensed IP for Sandoz to market, sell, offer for sale, and otherwise
Commercialize the Product in the Territory under this Agreement.

 

2.3.2.       The Company shall update the listing of Licensed Patents set forth
in Schedule A on or before [*], so as to include information with respect to
[*]. The Company shall also provide Sandoz, on or before [*] with [*].

 

2.4.          Licensed Trademark. The Company hereby grants to Sandoz a
fully-paid, non-transferable and non-sublicenseable (except to an Affiliate of
Sandoz) license to use the Licensed Trademarks only to market, sell, offer for
sale and otherwise Commercialize the Product in the Territory under this
Agreement, which shall be exclusive (even as to the Company), except the license
with respect to the Licensed Trademark Symject shall be non-exclusive. For
clarity, the Company may use (or license to a Third Party or Affiliate) the
Licensed Trademark Symject: (i) in connection with any product other than the
Product in and outside the Territory; and (ii) in connection with the marketing,
sale, offer for sale, and other Commercialization of the Product outside the
Territory. All uses by Sandoz and its Affiliates of the Licensed Trademarks
shall be in compliance with all Applicable Laws and shall be in accordance with
the Licensed Trademark Usage Guidelines attached hereto in Schedule H. At the
reasonable request of the Company from time to time, Sandoz will provide copies
of packaging, labeling, advertising, promotional and other material of Sandoz or
its Affiliates referencing the Licensed Trademark to allow the Company to
confirm compliance with the foregoing.

 

2.5.          Licensed Trademark and Licensed Patent Filing, Prosecution,
Maintenance and Costs.

 

2.5.1.       The Company shall be responsible for registration, filing and
maintenance of the Licensed Trademarks, and shall bear all costs related
thereto.

 

2.5.2.       The Company shall prepare, file and prosecute any and all patent
applications and maintain any and all patents within the Licensed Patents. The
Company shall pay for all prosecution, filing and maintenance fees and all other
costs for prosecution, filing and maintenance of any Licensed Patents associated
with the Product in the Territory.

 

Page 9[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

2.6.       Enforcement of Licensed IP and Licensed Trademarks. Upon a Party
learning of any infringement or threatened infringement of any of the Licensed
IP and/or Licensed Trademarks by a Third Party in the Territory, such Party
shall promptly inform the other Party in writing of any such infringement and
shall supply such other Party with all evidence pertaining to such infringement
in such Party’s possession. In the event of any infringement or threatened
infringement of any Licensed Patent by a Third Party in the Territory, [*], to
file an action against any such infringing Third Party or seek abatement of the
infringement by such Third Party and by counsel of its own choice, and [*] shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. [*] shall recover [*]. In the event [*] does not file
an action or seek abatement within: (a) [*] following the notice of alleged
infringement; or (b) [*] before the time limit, if any, set forth in the
Applicable Laws, whichever comes first, then [*] shall have the right, but not
the obligation, to file an action against any such infringing Third Party or
seek abatement of the infringement by such Third Party at [*] cost and expense
and by counsel of its own choice, and [*] shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. [*]
shall use [*] to promptly notify [*] in writing if [*] decides not to file an
action or seek abatement. [*] shall fully cooperate with [*] in such action,
including [*], and [*] shall [*] in connection with providing such cooperation.
Neither Party shall enter into any settlement or compromise of any action or
proceeding under this Section 2.6 that would: (a) admit fault on the part of the
other Party; (b) impose any financial obligation on the other Party; or
(c) alter, diminish, or be in derogation of the other Party’s rights under this
Agreement, in each case, without the prior written consent of such other Party,
not to be unreasonably withheld or delayed. Except for [*], in each case, as set
forth above, any recovery or damages realized as a result of such action or
proceeding with respect to Licensed IP and/or Licensed Trademarks shall be used
[*].

 

2.7.       License of Third Parties’ Rights. In addition to the Company’s
obligations pursuant to Section 8.1, in the event it is necessary to obtain a
license in the intellectual property rights of the Third Party in order for a
Party to practice any Licensed IP or Licensed Trademarks to conduct activities
for which it is responsible as contemplated by this Agreement, [*].

 

2.8.       Reserved Rights. The Company hereby expressly reserves all rights
under the Licensed IP and Licensed Trademarks that are not expressly granted to
Sandoz under this Agreement, including, without limitation, rights under: (a)
the Licensed IP and Licensed Trademarks to research, develop, make, have made,
import, use, sell, offer for sale, distribute, promote, market, and otherwise
Commercialize the Product outside of the Territory; and (b) the Licensed IP and
Licensed Trademark Symject (but excluding the other Licensed Trademarks) to
research, develop, make, have made, import, use, sell, offer for sale,
distribute, promote, market, and otherwise commercialize any and all products
other than Products (including any product other than Products that use any
syringe used to administer Products) worldwide, except in connection with any
product containing epinephrine that would compete with the Product in the
Territory; and (c) the Licensed IP and Licensed Trademarks to Manufacture, have
Manufactured and supply Product for Sandoz and its Affiliates pursuant to this
Agreement and to make, have made, package and have packaged the Product in the
Territory for the Company and its Affiliates and licensees for use outside the
Territory. Further, the Company retains the right to reference and use, and
grant to the Company’s Affiliates and licensees (and their sublicensees) the
right to reference and use, all Regulatory Approvals for Product in the
Territory, including the NDA and the documentation comprising the NDA, including
all submissions, reports and correspondence relating to the NDA, and all data
and information contained or referenced therein (including all data and
information from human factors, reliability and biocompatibility studies) as may
be necessary or useful (A) to perform the Company’s obligations contemplated by
this Agreement and (B) in connection with any of the activities described in
Section 2.8(a), (b) and/or (c).

 

Page 10[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

2.9.          No Implied Licenses. Except as set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, under or to any patents, patent applications,
Know-How or other intellectual property owned or Controlled by the other Party.

 

2.10.        Mutual Agreements.

 

2.10.1.   Sandoz hereby covenants and agrees that during the Term it shall not
(and shall cause its Affiliates not to), either itself or through a Third Party,
market, promote, sell or actively offer for sale the Product outside of the
Territory. Without limiting the generality of the foregoing and subject to
Section 2.11.1, with respect to countries outside of the Territory, Sandoz shall
not: (a) engage in any advertising activities relating to the Product directed
primarily to customers located outside of the Territory (which excludes any
participation in conferences, congresses or scientific or medical meetings held
throughout the world) or in the Territory for distribution outside the
Territory; or (b) actively or intentionally solicit orders from any prospective
purchaser of the Product for distribution outside of the Territory. To the
extent permitted by Applicable Law, if Sandoz receives any order from a
prospective purchaser of the Product in or for a country outside of the
Territory, Sandoz shall immediately refer that order to the Company and shall
not accept any such order or deliver or tender (or cause to be delivered or
tendered) the Product under such order. If Sandoz is actually aware that a
customer or distributor is actively engaged itself or through a Third Party in
the sale or distribution of the Product outside of the Territory, then Sandoz
shall: (i) [*]; and (ii) [*], unless otherwise agreed in writing by the Parties.

 

2.10.2.  The Company hereby covenants and agrees that during the Term it shall
not (and shall cause its Affiliates, licensees and subcontractors not to),
either itself or through a Third Party, market, promote, sell or actively offer
for sale the Product in the Territory. Without limiting the generality of the
foregoing, the Company shall not: (a) engage in any advertising activities
relating to the Product directed primarily to customers located in the Territory
(which excludes any participation in conferences, congresses or scientific or
medical meetings held throughout the world) or outside of the Territory for
distribution in the Territory; or (b) actively or intentionally solicit orders
from any prospective purchaser of the Product for distribution in the Territory.
To the extent permitted by Applicable Law, if the Company receives any order
from a prospective purchaser of the Product in or for the Territory, the Company
shall immediately refer that order to Sandoz. If the Company is actually aware
that a customer or distributor is actively engaged itself or through a Third
Party in the sale or distribution of the Product in or for the Territory, then
the Company shall: (i) [*]; and (ii) use [*]. For clarity, in the case of
termination of rights granted to Sandoz under this Agreement in [*], nothing in
this Section 2.10.2 shall limit or restrict activities by or on behalf of the
Company with respect to Product [*].

 

2.11.  Right of Negotiation for Product in Non-US Territory.

 

2.11.1.       In the event that, after the Effective Date and during the Term,
the Company proposes to grant any license or similar rights (whether exclusive,
semi-exclusive or otherwise) with respect to the development, supply, marketing,
sale, distribution or Commercialization of the Product in any Non-US Territory
(“Non-US Transaction”), then Sandoz shall have a first right to negotiate with
the Company regarding such Non-US Transaction (“ROFN Right(s)”) in accordance
with the terms of this Section 2.11.1.

 



Page 11[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

a)        The Company shall provide Sandoz with a written notice (a “Non-US
Transaction Notice”) of the principal terms of a proposed Non-US Transaction
prior to entering into negotiations regarding such Non-US Transaction with a
Third Party.

 

b)       Sandoz shall have a period of [*] in which to exercise the ROFN Right
with respect to such Non-US Transaction by providing written notice to the
Company. If Sandoz elects to exercise the ROFN Right within [*], then [*] within
[*] after [*]. Sandoz shall be entitled to assign all or any portion of its ROFN
Rights to one or more of its Affiliates upon written notice to the Company. If
Sandoz does not exercise the ROFN Right for a Non-US Transaction within [*], or
if Sandoz exercises the ROFN Right for a Non-US Transaction within [*] by the
Parties do not [*] within [*], then the Company shall have no further obligation
under this Section 2.11 with regard to the territory for such Non-US Transaction
and the Company will be free to negotiate and enter into agreements with one or
more Third Parties with regard to such Non-US Transaction.

 

2.11.2.       In the event that, after the Effective Date, the Company proposes
to grant any license or similar rights (whether exclusive, semi-exclusive or
otherwise) with respect to the development, supply, marketing, sale,
distribution or Commercialization of a pre-filled syringe or auto-injector
containing epinephrine as one or more of the active pharmaceutical ingredients
that is not covered by the Product’s NDA in the Territory or in the Non-US
Territory (“Other Product”), then Sandoz shall have a right of first negotiation
with respect to such Other Product, pursuant to the terms of Section 2.11.1
above.

 

2.11.3.       Nothing in this Section 2.11 shall restrict or prevent the Company
from negotiating or completing any transaction for the sale of all or
substantially all of the business or assets of the Company, whether by merger,
sale of stock, sale of assets or otherwise; provided, that any successor to the
Company in such transaction shall remain subject to the Company’s obligations
under the ROFN Right in accordance with this Section 2.11 if the ROFN Right has
not been exercised or terminated prior to consummation of such transaction.

 

3.       MANUFACTURING AND SUPPLY SERVICES

 

3.1.       Overview.

 

3.1.1.       Subject to the terms and conditions of this Agreement, the Company
shall supply to Sandoz or its designee the Product for distribution and sale by
Sandoz or its Affiliates in the Territory, and the Company agrees not to supply
such Product to any Third Party for sale in the Territory. Sandoz agrees that in
no event shall Sandoz or its Affiliates Manufacture or have Manufactured
Product, or purchase Product from any party other than the Company unless
otherwise agreed in writing by the Parties. Subject to the terms and conditions
of this Agreement, the Company shall be responsible for all costs related to
Manufacturing and supplying the Product to Sandoz.

 

3.1.2.       Except as expressly provided in Sections 3.3 and 3.5, Sandoz makes
no guarantee or commitment, directly or indirectly, that Sandoz will purchase
any minimum quantity of the Product under this Agreement, and the Company
acknowledges that it will not conduct its business in reliance on any such
guarantee or commitment.

 

Page 12[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.1.3.       The Parties acknowledge and agree that the Company will use a Third
Party manufacturer to Manufacture and supply Product to Sandoz and its
Affiliates under this Agreement. As of the Effective Date, the Third Parties
listed in Schedule F are the Product Manufacturers. If the Company desires to
delegate such Manufacturing and supply obligations to a Product Manufacturer
other than a Third Party that is listed in Schedule F at any time during the
Term, then the Company shall [*]. The Company shall be responsible for
performance of the Company’s obligations hereunder to the extent performed on
the Company’s behalf by such subcontractor as if the Company were itself
performing such activities. The Parties acknowledge and agree that the terms
“the Company shall” or “the Company will” or the like, shall be deemed to be
followed by the words “or the Product Manufacturer, as a subcontractor of the
Company, will” or “or the Product Manufacturer, as a subcontractor of the
Company, shall” or “the Company shall require that the Product Manufacturer
shall” or the like, with respect to the Company’s Manufacturing and supply
obligations herein.

 

3.2.       Product Supply Chain. The Company shall be responsible for all
sourcing of all Components used in the Manufacture and Processing of the Product
(including API, excipients and primary packaging Components). The Company shall
be responsible for all importation activities relating to the Product (including
API, excipients, and primary packaging Components). The Company shall cause the
Components to be manufactured under cGMP conditions, as required by Applicable
Law, and cause the Drug Master File to be maintained in good standing with the
FDA during the Term.

 

3.3.       Firm Orders.

 

3.3.1.       The Company agrees to supply to Sandoz [*] quantities of the
Product ordered by Sandoz pursuant to one or more purchase orders issued in
accordance with the terms and conditions hereof (each, as accepted by the
Company in accordance with Section 3.3.2, a “Firm Order”). Sandoz shall issue
Firm Orders to the Company for the purchase of the quantities described therein,
and upon acceptance by the Company in accordance with Section 3.3.2, each Firm
Order shall be considered a binding, non-cancellable commitment upon the Company
to produce and deliver such quantities of Product on the delivery dates
described therein and upon Sandoz to purchase and pay for such quantities of
Product.

 

3.3.2.         The Company shall confirm to Sandoz all Firm Orders, including
quantities, pricing, commercial terms, and delivery dates, in writing within [*]
after receipt (or within a reasonable period of time after receipt for orders in
excess of the Firm Commitment). Any such confirmation shall either confirm the
delivery date set out in the Firm Order or provide a reasonable alternative
delivery date. Any Firm Orders not expressly accepted or rejected by the Company
shall be deemed to have been accepted. The Company may reject any Firm Order in
excess of the Firm Commitment or otherwise not given in accordance with this
Agreement; provided, however, that the Company shall [*] to supply Sandoz with
quantities of Product which are in excess of the quantities specified in the
Firm Commitment, subject to [*]. For clarity, the Company will not be considered
in breach or default if it does not supply quantities of Product which are in
excess of the quantities specified in the Firm Commitment after [*].

 

Page 13[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.3.3.       Sandoz shall provide each Firm Order to the Company concurrently
with the submission of each Rolling Forecast, and (a) with respect to Product
quantities for Launch at least [*] prior to the delivery date specified therein
and (b) with respect to all subsequent quantities of Product, at least [*] prior
to the delivery date specified therein. Each Firm Order shall specify: (i)
purchase order number; (ii) the name and quantities of the Product to be
purchased by and supplied to Sandoz; (iii) the delivery dates and shipping
instructions with respect thereto; (iv) Supply Price of the Product; (v) payment
terms; and (vi) any other elements necessary to ensure the timely production and
delivery of the Product. Each Firm Order shall constitute a contract, and the
Parties shall comply in all respects with the obligations set forth therein
including, without limitation, the obligation of the Company to deliver the
Product on the delivery date set forth in the Firm Order; provided, however,
that except for the information specified in clauses (ii) and (iii) of this
Section, the supply, purchase and sale of the Products shall be governed solely
by this Agreement and any additional or contrary terms or provisions contained
in any Firm Order, purchase order or similar form or invoice or acknowledgment
shall be void and have no force or effect.

 

3.4.          Packaging; NDC. The Company shall supply Sandoz with Product
packaged in Sandoz’s trade dress under Sandoz’s NDC labeler code. The Company
shall cooperate with Sandoz as required to support Sandoz obtaining its own NDC
labeler code for the Product. At Sandoz’s cost, Sandoz shall supply to the
Company information and materials regarding Sandoz’s trade dress and NDC labeler
code and any standards and instructions for Product packaging that Sandoz
requests in sufficient time to permit Manufacturing and supply of Product in
accordance with this Agreement. Sandoz shall be responsible at its sole cost for
ensuring that all such information, materials, standards and instructions comply
with Applicable Laws. The Company shall provide Sandoz with all documentation
regarding the Product reasonably requested by Sandoz to allow Sandoz to complete
a country of origin evaluation pursuant to Applicable Laws.

 

3.5.          Rolling Forecast. Approximately [*], Sandoz shall submit to the
Company a rolling [*] forecast of Product that Sandoz intends to order from the
Company (the “Rolling Forecast”) for such period commencing on the Launch date.
The Rolling Forecast shall be updated within [*]. Except as otherwise provided
under Section 3.3.2 with respect to quantities for Launch in the first Rolling
Forecast issued by Sandoz, the [*] of each Rolling Forecast shall be binding on
the Parties (the “Firm Commitment”). The remaining [*] of each Rolling Forecast
shall be non-binding good faith estimates for planning purposes; provided,
however, that [*] in a subsequent Rolling Forecast, as applicable, the
quantities of Product specified for delivery for such [*] shall not exceed [*]
of the total quantities of Product projected for delivery during the [*] of the
Rolling Forecast delivered to the Company [*] prior to the then-current Rolling
Forecast. For purposes of this Agreement, an “Excess” means the total quantity
of Product requested by Sandoz in its Firm Order for [*] that is in excess of
[*]. The Company shall [*] supply Sandoz with Excess quantities of Product as
provided in Section 3.3.2, and the Company shall keep Sandoz informed of its
communications with the Product Manufacturers regarding the supply of Excess
quantities.

 



Page 14[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.6.          Delivery Terms.

 

3.6.1.       The Company shall deliver the Product to such locations in the
Territory as are designated by Sandoz in each Firm Order and in accordance with
the delivery date determined according to Section 3.3.2. The place of shipment
by the Company or the Product Manufacturer shall be [*]. All shipments of
Product to Sandoz shall be made via such carrier(s) as Sandoz may direct. Title
and risk of loss shall pass to Sandoz upon [*]. The Company shall not be
responsible for Product in transit, including any cost of insurance or other
transport fees for Product, or any risks associated with transit, storage and
handling. The Company shall provide shipment information [*]. Notwithstanding
the foregoing, the Company shall be responsible for ensuring that [*], in
accordance with the terms of the Quality Agreement.

 

3.6.2.       If the Company is unable to deliver the requested quantity of the
Product on the delivery date determined according to Section 3.3.2, the Company
shall notify Sandoz as soon as possible.

 

3.6.3.       At the time of delivery of Product to Sandoz, Product shall have a
remaining shelf-life of [*] of the Product’s [*]. If supplied with Product that
has a shelf-life of less than [*], Sandoz may return such Product to the Company
for reimbursement of all costs, including return shipping and handling, unless
Sandoz has agreed in writing to accept such Product prior to delivery. If
requested by Sandoz, the Company will [*] to promptly provide [*]. The Company
will use [*].

 

3.7.         Documentation. With each shipment of the Product, the Company
shall, or shall cause its Product Manufacturer to, provide all documentation in
the possession or control of the Company or the Product Manufacturer as is
reasonably required by any Regulatory Authority from time to time in connection
with the Manufacture of the Product.

 

3.8.       Storage. The Company shall maintain and store all Product in
accordance with the Specifications and Good Manufacturing Practices at all
times, pending its shipment to Sandoz, in the Manufacturing Facility.

 

3.9.       Serialization and Coding. The Company shall implement Product
serialization and coding in accordance with Applicable Laws. Sandoz and the
Company will work together to align on implementation timing as well as the
location of the coding information on each level of packaging, including without
limitation, the Product’s carrying case. The cost of setting up the relevant
equipment and the capability for online coding, creating unique serial numbers
and its aggregations including necessary IT systems required for data storage
and data exchange in order to pack the Product to meet the regulations in the
Territory shall be borne by the Company or its Product Manufacturer.

 

3.10.        Inspection and Acceptance.

 

3.10.1.       The Company shall test and inspect each Batch of Product for
compliance with the Specifications prior to the release and shipment thereof to
Sandoz. The Company shall provide a Certificate of Analysis with each shipment
of each Batch of Product. The Certificate of Analysis must evidence that the
Product conforms to [*].

 

3.10.2.       Sandoz may test and inspect the Product after receipt of each
Batch of Product. Sandoz may reject any shipment (or portion thereof) of Product
if it does not Conform based on such inspection by written notification to the
Company within [*] of [*]. Sandoz shall be deemed to have accepted the Product
if Sandoz fails to give written notice of rejection within [*] of [*], except in
the case of [*] such written notice of rejection must be provided within [*].
The written notice of rejection shall be given to the Company and shall include
identification of the lot number and description of the basis for rejection.

 



Page 15[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.10.3.       Following receipt of written notice of rejection of a particular
Batch of Product, the Company shall notify Sandoz in writing within [*] of
receipt of such notice from Sandoz whether the Company disagrees with the
rejection and, if the Company does not provide such written notice within such
[*] period, the Company will be deemed to agree with such rejection. If the
Company provides written notice of disagreement with the rejection in accordance
with the preceding sentence, the following procedures shall apply. The Parties
shall review the test results and attempt to reach agreement as to whether or
not the Product fails to Conform and if they fail to reach agreement within [*]
after delivery of the written notice of disagreement provided by the Company to
Sandoz, the Parties shall designate a mutually acceptable Third Party laboratory
to make a determination on such matter from a sample obtained from the rejected
Batch of Product. The decision of the Third Party laboratory shall be binding on
all Parties hereto and all expenses related to such Third Party investigation
shall be borne by the Party found to have been mistaken. Should such Third Party
laboratory confirm Sandoz’s claim, the Company shall, at Sandoz’s request,
promptly provide Sandoz with [*].

 

3.10.4.       If the Parties agree to the rejection of any Batch (or portion
thereof) of Product or the Third Party laboratory confirms rejection of any
Batch (or portion thereof) of Product, Sandoz shall return any rejected Product
to the Company at the Company’s expense to an address that the Company shall
designate within [*] of the agreement or Third Party laboratory determination
regarding rejection, as applicable, and the Company, at Sandoz’s request,
promptly provide Sandoz with a credit or refund of the Supply Price for the
rejected Product if Sandoz has already paid the Company for such rejected
Product or promptly provide replacement Product to Sandoz subject to Sandoz’s
payment of the Supply Price for replacement Product unless Sandoz has already
paid the Company for such rejected Product, together with [*]. If the Company,
however, does not agree with Sandoz’s claim of non-compliance with the
Specifications or other defect, Sandoz shall not be obligated to return the
rejected Product to the Company until after a final determination is made by a
Third Party laboratory that such Product does not comply with the applicable
Specifications or is otherwise defective. Absent such designation of address,
Sandoz shall ship rejected Product to the location of the Manufacturing
Facility. If the Third Party laboratory determines that the Batch was not
correctly rejected, then Sandoz shall pay the Company the Supply Price for such
Batch and for any replacement Product.

 

3.11.         Supply Price; Payment; and

 

3.11.1.       The initial Supply Price for the Product is set forth on Schedule
D. The Supply Price is subject to adjustment in accordance with the provisions
of this Section 3.11.

 

3.11.2.       The Supply Price may be adjusted based on [*] prior written notice
to Sandoz, as further described [*]; provided, however, any [*] in Supply Price
shall not exceed the greater of: (a) [*] and (b) [*]; provided, further that,
the Company shall provide Sandoz reasonable documentation of [*], and Sandoz may
audit such [*] pursuant to Section 3.14 or Section 6.5, as applicable. [*].

 



Page 16[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.11.3.       The Company will use [*] to [*].

 

3.11.4.       Simultaneously with the shipment of any particular Batch of
Product to Sandoz, the Company shall send an invoice to Sandoz covering such
Product order. Supply Price shall be invoiced in U.S. dollars. The Company shall
reflect freight separately on each invoice for each total shipment.

 

3.11.5.       Sandoz shall pay each undisputed invoice no later than [*] after
receipt of such invoice by Sandoz. Payments by Sandoz to the Company, including,
but not limited to, any final payment by Sandoz to the Company, shall not be
deemed as an acknowledgement by Sandoz that the Company has performed properly
or that the Company has fulfilled its contractual obligations, regardless of
whether the respective payments were made with any reservation.

 

3.12.       Quarterly Exchange Rate and Shipping Cost Reconciliation; Annual
Volume Reconciliation.

 

3.12.1.       Within [*] after the end of each Calendar Quarter during the Term,
the Parties shall determine: (a) the exchange rate for converting the Euro into
United States Dollars published (i) on [*] and (ii) by [*]; and (b) [*]. The
Company shall then promptly provide Sandoz with a written report setting forth
in reasonable detail [*]. Sandoz shall have the opportunity to review and
approve such written report. If Sandoz agrees with such written report, then,
Sandoz shall provide the Company with a statement setting forth in reasonable
detail, any underpayment or overpayment of the Net Profit Share based on [*],
which statement shall accompany [*] for such Calendar Quarter. In the event of
an underpayment to the Company, Sandoz shall include such underpayment in the
payment of the Net Profit Share for such Calendar Quarter. In the event of an
overpayment to the Company, Sandoz shall reduce such overpayment from the Net
Profit Share payment for such Calendar Quarter, or subsequent Net Profit Share
payments if needed. If the Parties are unable to resolve any dispute under this
Section 3.12.1, the matter shall be referred to an independent firm or certified
public accountants chosen by agreement of the Parties for resolution of such
dispute. Any decision by said firm or independent certified public accounts
shall be binding on the Parties.

 

3.12.2.       Within [*] after the end of each calendar year during the Term,
the Parties shall determine the actual quantity of Product ordered by Sandoz
during the preceding calendar year. The Company shall then promptly provide
Sandoz with a written report setting forth in reasonable detail the actual
quantity of Product ordered by Sandoz during the preceding calendar year and the
amount of any underpayment or overpayment by Sandoz during the preceding
calendar year as a result of [*]. In the event of an underpayment to the
Company, the Company shall invoice Sandoz for such underpayment, and Sandoz
shall pay such invoice in accordance with the terms of Section 3.11.5. In the
event of an overpayment to the Company, the Company shall, simultaneous with its
written report, issue to Sandoz a credit memorandum for such overpayment. If the
Parties are unable to resolve any dispute under this Section 3.12.2, the matter
shall be referred to an independent firm or certified public accountants chosen
by agreement of the Parties for resolution of such dispute. Any decision by said
firm or independent certified public accountant shall be binding on the Parties.

 

Page 17[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.



 

 

Execution Version

 

3.13.       Specifications & Quality.

 

3.13.1.  The Company shall cause the Product Manufacturer to Manufacture the
Product in strict conformity with the Specifications. Further, the Company
represents that, as of the Effective Date and during the Term, the Product
Manufacturer holds the required manufacturing authorization pursuant to
Applicable Laws for the Manufacture of the Product.

 

3.13.2.  Within [*], Sandoz and the Company (and/or the Product Manufacturer, as
applicable) shall enter into a Quality Agreement relating to the Product. The
Company shall maintain a current Quality Agreement and quality control system
compliant with the Regulatory Authority for the Product to be delivered
hereunder. Such a system shall include [*]. Each Batch of Product to be supplied
to Sandoz hereunder shall be subject to a quality control inspection by the
Company in accordance with the Company’s then current quality assurance
standards. In the event a conflict arises between the Quality Agreement and this
Agreement, the term contained in the Quality Agreement shall control with
respect to quality-related matters relating to the Product.

 

3.13.3.  [*] modifications, changes, additions or deletions to the: (a) [*]; (b)
[*]; (c) [*]; (d) [*]; (e) [*]; (f) [*]; (g) [*]; or (h) [*], which the Company
intends to carry out must be evaluated and documented by [*]. Prior to
implementation of any such change, the Company agrees to provide reasonable
notice to Sandoz in writing of such change and to obtain Sandoz’s prior written
consent to do so, which consent shall not be unreasonably withheld or delayed.
Reasonable notice applies in circumstances where a change is required as a
result of changes to Applicable Law or the order of any Regulatory Authority, in
which case the Parties shall cooperate in good faith to implement the applicable
change as soon as reasonably practicable following provision of notice by the
Company. Upon receiving Sandoz’s written consent, the Company shall amend its
NDA through the appropriate notification to the applicable Regulatory
Authorities.

 

3.13.4.  The Company is responsible for storing and maintaining retention
samples of each Batch of Product shipped to Sandoz for [*], in accordance with
Good Manufacturing Practices and the terms of the Quality Agreement. The
quantity of retention samples shall be of sufficient quantity required to
perform all required testing.

 

3.13.5.  The Company shall be responsible for the testing and generation of
stability data for the Product in accordance with the cGMP and ICH guidelines.

 

3.13.6.  The Company shall be responsible for confirming that all facilities
(including the Manufacturing Facility), utilities, equipment and the processes
utilized to Manufacture the Product are satisfactorily validated according to
the guidelines of all applicable Regulatory Authorities and Applicable Laws.

 

3.13.7.  Records which include the information relating to the Manufacturing,
packaging and quality operations for each Batch of Product shall be prepared by
the Company for each lot at the time such operations occur. Such records shall
be prepared in accordance with Applicable Laws and the Company’s standard
operating procedures. The Company shall keep Batch Records for each Batch of
Product for the period of time required by Applicable Law.

 

Page 18[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

3.14.       Manufacture and Supply Records; Audit Rights.

 

3.14.1.  The Company shall maintain: (a) complete, accurate and systematic
written records of the Manufacture and supply of Product in the Territory to
Sandoz; and (b) records relating to quality and Manufacturing processes and
control steps. Such records shall be maintained for a period of [*] or longer if
required under Applicable Laws or the Quality Agreement.

 

3.14.2.  On reasonable prior notice, the Company shall allow employees or
authorized representatives of Sandoz and/or its Affiliates to perform an audit
of any documents, records or any facility, including the Manufacturing Facility,
involved in the Processing or Manufacturing of the Product, including, but not
limited to, any such documents and records and facility related to the API and
Product intermediates, subject to the following sentence with respect to
subcontractors. In case that any subcontractor is involved (including, without
limitation, any Product Manufacturer), the Company shall: (a) upon request,
provide Sandoz and/or its Affiliates with the report of the audits carried out
by or on behalf of the Company of any such subcontractor or any other documents
and information necessary for Sandoz to verify compliance of such subcontractors
with Applicable Laws and this Agreement; and (b) use [*] to cause [*] to [*].

 

3.14.3.  Sandoz shall also have the right to conduct “for-cause” audits to
address significant Product or safety concerns as discovered through Product
failures related to the Manufacture of Products. Product failures shall include
[*]. Sandoz shall notify the Company in writing in advance of the audit and
thereafter, with the Company’s reasonable assistance, the Product Manufacturer
and Sandoz shall mutually determine the timing of the audit.

 

3.14.4.      In the event the Company’s (or its Product Manufacturer’s)
Manufacturing, packaging, testing or storage facility(ies), including the
Manufacturing Facility, producing Product is/are inspected by representatives of
any Regulatory Authority in connection with the Company’s (or its Third Party
contractor’s) Manufacture of the Product, the Company will notify Sandoz
promptly upon learning of such inspection, and will, to the extent required by
Applicable Laws, or to the extent permitted by Applicable Laws and the Company’s
agreements with its Third Party contractors, supply Sandoz with copies (redacted
only for confidential information) of any correspondence or communications or
portions thereof which relate to the Product.

 

3.15.        Manufacturing Facility. As of the Effective Date, the Manufacturing
Facility is deemed to be Catalent [*]. As of the Effective Date, the
Manufacturing Facility has any and all Regulatory Approvals required for the
Manufacture, Labeling, packaging, and exportation of the Product in accordance
with the Specifications, cGMP and Applicable Laws, and thereafter the Company
will use [*] to ensure that the Manufacturing Facility shall maintains any and
all such Regulatory Approvals.

 

4.            COMMERCIALIZATION

 

4.1.         Commercialization. Sandoz shall Commercialize the Product in the
Territory in accordance with Applicable Law and shall use Commercially
Reasonable Efforts to Commercialize the Product in the Territory in accordance
with [*].

 

Page 19[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

4.2.         Joint Project Team.

 

4.2.1.       Formation. Promptly after the Effective Date, the Parties will form
a Joint Project Team (“JPT”) comprised of [*] representatives of each of the
Company and Sandoz. [*].

 

4.2.2.       Purposes. The JPT will discuss the Launch and Commercialization of
the Product; provided however, [*].

 

4.2.3.       Disputes. The JPT will operate [*].

 

4.2.4.       Meetings. The JPT will meet in person or by teleconference on a
quarterly basis, or at such other frequency as the JPT agrees. The Parties will
agree upon the time and place of such meetings. Within [*] after each meeting,
[*].

 

4.3.       Sales and Distribution; Returns. Sandoz shall be responsible for
handling all returns, recalls, order processing, invoicing and collection,
distribution, and receivables for the Product Commercialized by Sandoz in the
Territory pursuant to this Agreement. Sandoz shall book all sales of the Product
in the Territory.

 

4.4.       Pricing. Sandoz will have independent, sole discretion to determine
the pricing, terms of sale, marketing, and selling decisions for the Product in
the Territory without any consultation with, input from, or prior notice to the
Company.

 

4.5.       Advertising and Promotional Materials.

 

4.5.1.       Sandoz shall prepare and produce all Promotional Materials for
Commercialization of the Product in the Territory. In relation to the Product,
Sandoz shall determine the manner in which information will be presented and
described to the medical community in any Promotional Materials or other
materials related to the Product for sale in the Territory. Sandoz shall own all
right, title and interest in and to any and all such Promotional Materials,
including all applicable copyrights, trademarks (other than the Licensed
Trademarks, which are licensed to Sandoz under Section 2.4), program names and
domain names for Product to be sold by Sandoz in the Territory. For purposes of
this Agreement, “Promotional Materials” means all Labeling, except FDA approved
non-promotional Labeling, such as, Product warning labels and the Product’s
package insert, and advertising materials as defined in the Act for Product to
be sold by Sandoz in the Territory.

 

4.5.2.       Sandoz shall be solely responsible for developing, filing and
making decisions with respect to all Promotional Materials and associated
regulatory materials, including all filings and interactions with the FDA’s
Office of Prescription Drug Promotion (“OPDP”). The Parties shall jointly notify
the FDA of the Company’s delegation of such responsibility for Product to be
sold by Sandoz in the Territory to Sandoz. Sandoz shall provide the Company with
a copy of each such filing promptly after submission thereof. For the avoidance
of doubt, Sandoz will retain exclusive authority and responsibility for the
filing of Promotional Materials with the FDA on Form 2253 (or such other form as
required by FDA) or as otherwise required by, or permitted under, Applicable
Laws. Sandoz shall promptly, but in any case within three (3) Business Days of
receipt, provide the Company with complete copies of all material correspondence
relating to Promotional Materials for the Product with Regulatory Authorities,
including OPDP.

 

Page 20[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

4.5.3.       Sandoz Trademarks. All trademarks, trade names and packaging
graphics owned or licensed by Sandoz and intended to be used in connection with
the Product will be chosen by Sandoz in its sole discretion. Additionally, in
the event the Licensed Trademark(s) cannot be used in connection with the
Commercialization of Product in the Licensed Territory because of legal, safety
and/or regulatory reasons, Sandoz shall select and work with the Company to
obtain regulatory acceptance for an alternative trademark or tradename for such
use and shall file and register appropriate registrations for such trademark
with the USPTO. Sandoz shall own such alternative trademark and all goodwill
associated therewith.

 

4.6.       Medical Information. Sandoz shall determine procedures for responding
in a consistent manner to medical information requests on the Product in the
Territory. Sandoz shall be solely responsible for responding to all medical
information requests and for providing support and responding to product and
medical complaints relating to the Product in the Territory; provided, that, the
Company shall cooperate with and assist Sandoz upon Sandoz’s reasonable request
with regards to such activities.

 

5.            REGULATORY MATTERS

 

5.1.       Regulatory Approval; Regulatory Authority Communications.

 

5.1.1.       The Company will be responsible for all regulatory and registration
activities for the Product in the Territory at the Company’s cost and expense
(except as set forth in Section 4.5.2), including, but not limited to, being
solely responsible for interacting with FDA and maintaining the Regulatory
Approval for the Product. For the avoidance of doubt, with respect to the
0.15mg/0.3ml strength of the Product, which, as of the Effective Date, has not
received FDA Regulatory Approval, the Company will be responsible for the
registration activities for such strength in the Territory with the objective of
obtaining approval for such strength in the Territory. The Company shall be
responsible for conducting all clinical studies necessary for Regulatory
Approval or required by a Regulatory Authority as a condition to, or in
connection with the grant or maintenance of a Regulatory Approval. At each
meeting of the JPT, the Company will present and discuss the status of all of
the registration activities that the Company has performed or caused to be
performed pursuant to this Section 5.1.1 since the last meeting of the JPT. The
Company shall perform any work necessary in response to FDA deficiencies, and
the Company shall keep Sandoz informed of the status of the registration
activities on a regular basis. In the event the Company does not [*], the
Company shall [*].

 

5.1.2.       The Company shall provide Sandoz with reasonable advance written
notice (and in no event less than thirty (30) days’ advance written notice
whenever feasible) of meetings with the FDA regarding the Product. The Company
shall consider in good faith any input timely provided by Sandoz regarding
regulatory activities relating to the Product in the Territory and will promptly
update Sandoz on the results of such regulatory activities. The Company shall
provide to Sandoz complete copies of all material correspondence with Regulatory
Authorities regarding the Product.

 

Page 21[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

5.1.3.       The Company acknowledges that it is not authorized to and agrees
that it shall not interact directly with government agencies, entities or
authorities on behalf of Sandoz without the prior written authorization of
Sandoz. In the event that such interaction with government agencies, entities or
authorities is authorized in writing, it is agreed that certain due diligence,
additional inquiries, and potentially other agreed upon measures will be
required prior to or coincident with such authorization being granted and that
this Agreement may also need to be amended to include certain standard
provisions including regular satisfactory reviews and updated due diligence by
Sandoz and its agents relating to the Company.

 

5.2.       Regulatory Costs. The Company shall be responsible for paying all
regulatory fees that are payable to a Regulatory Authority relating to the
Product, including the PDUFA program user fee for the product (and any other
similar or related fees required by similar laws, rules or regulations), except
as provided in Section 4.5.

 

5.3.       Product Withdrawals and Recalls.

 

5.3.1.       The Parties agree that each Party shall consult with the other
Party and the Parties shall jointly cooperate in all recalls, but that the
Company shall be responsible for providing proper notification of a Product
recall or Product withdrawal to the applicable Regulatory Authority(ies). With
respect to Product Commercialized by Sandoz in the Territory, in the event that:
(a) any Regulatory Authority in the Territory issues a request, directive or
order that Product be recalled or retrieved; (b) a court of competent
jurisdiction orders that Product be recalled or retrieved; or (c) Sandoz
reasonably determines, after reasonable, good faith discussion with the Company
to the extent that time allows, that Product should be recalled or retrieved,
Sandoz shall promptly notify the Company of such event and both Parties shall
cooperate in relation to the recall. Sandoz shall be responsible for the final
recall decision, communication to the public, and the logistic process regarding
returned goods.

 

5.3.2.       All reasonable costs of the Product recall and corrective actions
shall be [*] to the extent that such costs are [*]. Subject to the Company’s
indemnification obligations under Section 8.1, the Company shall be responsible
for (or reimburse Sandoz for) [*] to the extent caused by: (a) [*]; (b) [*]; or
(c) [*]. To the extent the Company is responsible for [*], the Company shall
promptly reimburse Sandoz for [*], and the Company shall be responsible for [*].
Subject to Sandoz’s indemnification obligations under Section 8.2, Sandoz shall
be responsible for [*] to the extent caused by: (a) [*]; (b) [*]; or (c) [*].
With respect to [*] shall allocate [*] based on [*].

 

5.4.       Safety Reporting. Within [*], the Parties shall enter into a mutually
agreeable, commercially reasonable pharmacovigilance agreement for the purpose
of providing detailed procedures regarding the exchange of safety data and
information regarding the Product and for ensuring compliance with reporting
requirements of Regulatory Authorities (the “Pharmacovigilance Agreement”). The
Pharmacovigilance Agreement shall provide, among other things, that the Company
shall be, or shall cause a Third Party approved in writing by Sandoz to be,
responsible for maintaining the safety database for the Product and reporting
safety-related information to the FDA; provided, that, the Company shall be
responsible for performance of the Company’s obligations under the
Pharmacovigilance Agreement to the extent performed on the Company’s behalf by
such Third Party as if the Company were itself performing such activities. [*]
will be [*] responsible for [*] incurred by [*] related to [*]. In the event a
conflict arises between any pharmacovigilance term in this Agreement and a term
in the Pharmacovigilance Agreement, the term contained in the Pharmacovigilance
Agreement shall prevail.

 

Page 22[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

5.5.       Compliance with Government Pricing, Government Programs and
State/Federal Pricing Transparency Regulations. Sandoz shall be solely
responsible for all federal, state and local government purchasing, pricing or
reimbursement programs and private purchasing, pricing or reimbursement programs
with respect to the Product sold by Sandoz pursuant to this Agreement, including
taking all necessary and proper steps to execute agreements and file other
appropriate reports and other documents with Regulatory Authorities and private
entities necessary for coverage of the Product under state, federal or other
health care programs and to list the Product under such agreements as
appropriate. Sandoz shall be responsible for categorizing the Product under
federal, state and local government pricing or reimbursement programs in the
Territory. Sandoz shall respond to all state and federal regulations on pricing
transparency. In connection with the foregoing, the Company will promptly
provide Sandoz with any information and supporting documentation with respect to
the Product, which is within the Company’s possession or control, that is
required to support all government pricing calculations including product
classifications, baseline AMP value and period or state/federal
regulations/legislation related to government pricing, Medicaid liabilities or
pricing transparency regulations (current and future).

 

6.            FINANCIALS

 

6.1.       One-Time Milestone Payments. During the Term, subject to [*], Sandoz
will make: (a) the one-time, non-refundable, non-creditable milestone payment
set forth on Schedule B (“Milestone Payment”); and (b) the one-time,
non-refundable, non-creditable milestone payment(s) set forth on Schedule E
(“Commercial Milestone Payments”); in each case, to the Company upon successful
completion of the corresponding milestone events; provided however, that Sandoz
shall not be obligated to make any Commercial Milestone Payment for a milestone
completed after a Party’s receipt of a notice of termination of this Agreement
for any reason under Article 11 of this Agreement. Each Party shall promptly
notify the other Party upon the occurrence of a milestone (as applicable) which
may occur prior to the completion of a final report referenced in Section 6.2.2
below, and the Company shall thereafter issue an invoice to Sandoz for the
applicable Milestone Payment or Commercial Milestone Payment. The Milestone
Payment, and each of the Commercial Milestone Payments shall be due [*]
following Sandoz’s receipt of invoice thereof from the Company, but in no event
shall such payment be due prior to [*].

 

6.2.          Net Profit Sharing.

 

6.2.1.       Net Profit Allocation Percentages. During the Term of this
Agreement, the Company will be entitled to a payment from Sandoz equal to its
allocated percentage of Net Profit Share, as more fully set forth on Schedule B
attached hereto. Sandoz shall retain the remaining percentage of Net Profit
Share.

 

Page 23[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

6.2.2.       Net Profit Share Payments. All Net Profit Share allocation payments
made by Sandoz to the Company will be made on a quarterly basis within [*] after
the end of the applicable Calendar Quarter, such payments shall be delivered
along with a report showing Net Profit, Net Sales, deductions from Net Sales and
the Net Profit Share allocations. [*] following the end of a Calendar Quarter,
Sandoz shall [*]. The Parties agree that if, for any applicable Calendar
Quarter, Net Profit is an amount less than zero (0) (a “Negative Amount”), then
no Net Profit Share payment will be made to the Company for such Calendar
Quarter, and Sandoz shall be permitted to carry such Negative Amount from such
Calendar Quarter to any subsequent Calendar Quarter(s) to offset Net Profits, if
any, for such subsequent Calendar Quarter(s).

 

6.3.       Branded Prescription Drug Fees. The Parties shall [*] any applicable
Annual Branded Prescription Drug Fees owed with regard to the Product, including
under Section 9008 of the Patient Protection and Affordable Care Act (ACA),
Public Law 111-148 (124 Stat. 119 (2010)), as amended by section 1404 of the
Health Care and Education Reconciliation Act of 2010 (HCERA), Public Law 111-152
(124 Stat. 1029 (2010)), or any successor laws (the “Branded Pharma Fee”). [*]
will accrue [*]. Each [*], [*] shall [*]. Such [*] amount is subjected to [*].

 

6.4.       Taxes. All amounts payable by Sandoz to the Company under this
Agreement are exclusive of any tax, levy or similar governmental charge that may
be assessed by any jurisdiction, whether based on gross revenue, the
Manufacturing, sale, storage, delivery, possession or use of the Product, the
execution or performance of this Agreement or otherwise. If any payment under
this Agreement by Sandoz to the Company is subject to withholding tax under
Applicable Law, Sandoz shall have the right to withhold any and all such taxes,
which shall be paid to the appropriate taxing authority for the account of the
Company and such payments to Company shall be net of the applicable withholding
taxes. Sandoz shall provide to the Company appropriate proof of payment of any
and all taxes so withheld. The Parties agree to cooperate to minimize any
withholding taxes (including providing each other with any exemption
certificates or other documentation establishing that no taxes are due, or such
taxes are due at a reduced rate). Additionally, all charges made by the Company
to Sandoz hereunder for the supply of Product is exclusive of any sales, use,
value added or similar tax customarily borne by a purchaser (“Sales Taxes”). If
the Company has a legal obligation to collect or charge Sales Taxes, an amount
equal to such taxes will be invoiced to, and paid by, Sandoz and [*]. Other than
as provided in this Section 6.4, each Party shall be responsible for its own
taxes, including but not limited to any tax, fee, assessment or other charge
based on or measured by the capital or net income, or any other tax imposed by
any jurisdiction.

 

6.5.          Financial Records; Audits.

 

6.5.1.       During the Term, the Parties shall maintain complete and accurate
books and records for the purpose of determining the amounts paid or payable
pursuant to this Agreement. Such books and records shall be kept for such period
of time required by Applicable Laws, but no less than at least [*]. Such records
shall be subject to inspection in accordance with Section 6.5.2.

 

Page 24[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

6.5.2.       Upon [*] written notice, a Party (“Audited Party”) will permit its
books and records for the prior calendar year to be examined for any cost,
expense, Net Sales or Net Profit for which it may owe a payment to the other
Party [*], during normal business hours, by an independent auditor appointed by
the other Party (“Auditing Party”) and reasonably acceptable to the Audited
Party, and at the Auditing Party’s expense (and the Auditing Party shall not
compensate such auditor on a contingent fee basis), to the extent necessary to
verify the accuracy of the amounts paid by the Audited Party to the Auditing
Party pursuant to this Agreement. Any information received as a result of such
inspection will be maintained as the Audited Party’s Confidential Information.
In the event that an examining auditor concludes any underpayment or
overcharging by any Party, the auditor will specify such underpayment or
overcharging in a written report, along with the information on which such
conclusion is based. This report will be shared promptly with the Audited Party.
The underpaying or overcharging Party shall remit such underpayment or reimburse
such overpayment to the underpaid or overcharged Party within [*], provided,
that if a Party disputes the conclusion of the auditor, the Parties will attempt
to resolve the dispute according to Section 12.2. Further, if the audit for an
audited period shows an underpayment or an overcharge by any Party for that
period in excess of [*] of the amounts properly determined, the underpaying or
overcharging Party, as the case may be, shall reimburse the applicable underpaid
or overcharged Party conducting the audit, for its respective audit fees and
reasonable out-of-pocket costs in connection with such audit, which
reimbursement shall be made within [*] after receiving appropriate invoices and
other support for such audit-related costs.

 

6.6.         Disclaimer. The Company acknowledges that Sandoz makes no
representation, warranty or covenant, either express or implied, that (a) Sandoz
will succeed in Commercializing the Product in the Territory, (b) the Product
will achieve any particular sales level, or (c) achievement of any
Commercialization milestone or plan guarantees the achievement of any particular
future sales level or Commercialization milestone within any given period of
time, if at all. The Company acknowledges that the milestone triggers are not a
measure of either Party’s expectations (minimum or otherwise) with respect to
the potential performance of the Product or the payments that the Company may
receive from Sandoz as a result of the Commercialization of the Product in the
Territory under this Agreement, and are not intended to be used and will not be
used as a measure of damages under any circumstances.

 

7.           REPRESENTATIONS AND WARRANTIES

 

7.1.         Corporate Power. Each Party hereby represents and warrants that
such Party is duly organized and validly existing under the laws of its
jurisdiction of formation and organization and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

 

7.2.        Due Authorization. Each Party hereby represents and warrants that
such Party is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder.

 

7.3.         Binding Obligation. Each Party hereby represents and warrants that
this Agreement is a legal and valid obligation binding upon it and is
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

 

7.4.        Compliance with Applicable Laws. The Company represents, warrants
and covenants to Sandoz that it shall, at all times, comply with all Applicable
Laws in its performance of its obligations pursuant to this Agreement. Sandoz
represents, warrants and covenants to the Company that it shall, at all times,
comply with all Applicable Laws in its performance of its obligations pursuant
to this Agreement.

 

Page 25[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

7.5.        Additional Company Representations and Warranties. The Company
hereby represents and warrants that:

 

7.5.1.       All Licensed Patents existing as of the Effective Date are listed
on Schedule A, and the Licensed Patents listed on Schedule A represent all
Patents that the Company or its Affiliates Control that are necessary or useful
for the Manufacture or Commercialization of the Product in the Territory. As of
the Effective Date, to the best of the Company’s knowledge, all of the Licensed
IP and the Licensed Trademarks are valid and enforceable.

 

7.5.2.       The Company has the right to the Licensed IP and the Licensed
Trademarks to grant the licenses to Sandoz that are granted in Sections 2.3 and
2.4.

 

7.5.3.       The Company has not granted, and will not grant during the Term,
rights to any Third Party under the Licensed IP or Licensed Trademark(s) that
conflict with the licenses granted to Sandoz in Sections 2.3 and 2.4.

 

7.5.4.       As of the Effective Date, it has not received any notice from a
Third Party alleging that: (a) the practice of the Licensed IP or the Licensed
Trademark(s) infringes or may infringe such Third Party’s intellectual property
right; or (b) Development or Manufacturing of the Product by the Company
infringes or misappropriates the intellectual property rights of any Third
Party.

 

7.5.5.       As of the Effective Date, there is no actual or, to the best of the
Company’s knowledge, threatened infringement by a Third Party of any of the
Licensed IP or the Licensed Trademark(s) licensed to Sandoz hereunder.

 

7.5.6.       As of the Effective Date, there is no action, claim, demand, suit,
proceeding, arbitration, grievance, citation, summons, subpoena, inquiry or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity, pending or, to the best of the Company’s knowledge, threatened
against the Company in connection with the Product or any of the Licensed IP or
Licensed Trademark(s) licensed to Sandoz hereunder.

 

7.5.7.       Except for the agreements listed on Schedule G (the “Material
Contracts”), the Company has no other material agreements with a Third Party
relating to the supply of finished formulation of the Product, and the Company
has provided Sandoz with access to true, correct and complete (except for
redacted financials) copies of the Material Contracts.

 

7.5.8.       Each Material Contract is in full force and effect as of the
Effective Date. During the Term, the Company will use [*] to maintain the
Material Contracts in full force and effect and perform its obligations
thereunder during the term thereof. The Company will keep Sandoz informed of any
material development pertaining to any Material Contract that would reasonably
be expected to have a material adverse effect on Sandoz’s rights under this
Agreement. During the Term, the Company shall not, without the prior written
approval of Sandoz: (a) amend any provision of any Material Contract in a manner
that would reasonably be expected to have a material adverse effect on Sandoz’s
rights under this Agreement; or (b) make any election or exercise any right or
option to terminate in whole or in part any Material Contract to the extent such
election or exercise would reasonably be expected to have a material adverse
effect on Sandoz’s rights under this Agreement. During the Term, the Company
shall promptly provide Sandoz with written notice of any alleged, threatened, or
actual breach of any Material Contract of which it becomes aware. As of the
Effective Date, none of the Company, its Affiliates or any Third Party is in
breach of any Material Contract.

 

Page 26[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

7.5.9.       The Company has provided Sandoz with access to true, correct and
complete copies of: (a) [*]; and (b) [*] impact on the ability of Sandoz to
Commercialize the Product in the Territory pursuant to this Agreement.

 

7.5.10.       All Product supplied by the Company to Sandoz hereunder shall
Conform to the Specifications as of the date of delivery, and the Manufacturing,
packaging, Labeling, storage, disposal and handling of all Product by the
Company prior to delivery to Sandoz shall comply with the applicable current
Regulatory Approvals, Good Manufacturing Practices and Applicable Law. Until the
Product expiration date, the Product shall be free from defects in materials and
manufacture and shall continue to Conform to the Specifications (except for
defects attributable to any materials supplied by Sandoz, including artwork,
advertising and labeling). Subject to the Company’s indemnification obligations
under Section 8.1, the sole remedy for non-compliance with this Section 7.5.10
shall be refund or replacement of rejected Product, as set forth in Section 3.9.

 

7.5.11.       As of the Effective Date, the Company has conducted Development of
the Product in accordance with all Applicable Laws.

 

7.6.       Company Conduct.

 

7.6.1.       Sandoz promotes the societal and environmental values of the United
Nations Global Compact to its external suppliers and uses its influence where
possible to encourage their adoption. Sandoz expects suppliers with whom it
works to comply with the law and to adhere to ethical business practices set out
in the Novartis Supplier Code. The Company shall: (a) comply with the Novartis
Supplier Code (and any published updates) which can be viewed and downloaded
from
https://www.novartis.com/about-us/corporate-responsibility/resources-news/codes-policies-guidelines
(you may request a copy free of charge from Novartis); (b) allow Sandoz (or its
nominated Third Party experts) adequate access for the purposes of auditing
compliance with these standards and provide information and documentation on
reasonable request to Sandoz and its Affiliates to allow Sandoz and its
Affiliates to verify compliance with the Novartis Supplier Code in the form
requested; (c) to rectify identified non-compliances with the Novartis Supplier
Code (where capable of remedy) and report remediation progress to Novartis on
request; and (d) ensure that where the Company’s Affiliates and/or permitted
Third Party subcontractors/agents of the Company, which have been pre-approved
by Sandoz, that such Affiliates and/or Third Party subcontractors/agents also
comply with the above requirements relating to the Novartis Supplier Code.

 

7.6.2.       The Company shall train any representative who is involved with the
performance of services to Sandoz on anti-corruption and anti-bribery at its own
expense. Such training shall include the provisions of the applicable
anti-corruption and anti-bribery laws and the standards set out in the Novartis
Global Anti-Bribery Policy.

 

Page 27[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

7.6.3.       The Company acknowledges and agrees that the Novartis Supplier Code
forms an integral part of this Agreement and understands that failure to adhere
to these standards and/or obstructing/refusing Sandoz’s audit rights as stated
in the Novartis Supplier Code shall constitute a material breach of this
Agreement and entitle Novartis to immediately terminate the Agreement by written
notice without compensation.

 

7.7.       Sandoz Conduct. In the performance of its obligations under this
Agreement, Sandoz shall comply and shall cause its employees and contractors and
those of its Affiliates that are engaged in Commercialization of the Product in
the Territory (but not any other Affiliates of Sandoz) to comply with all
Applicable Laws regarding corruption, bribery, kickbacks, ethical business
conduct, fraud and money laundering.

 

7.8.       Disclaimer. Except as expressly set forth in this Agreement, NEITHER
PARTY MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
AS TO DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, ARISING FROM
A COURSE OF DEALING, USAGE OR TRADE PRACTICES, OR ANY OTHER MATTER CONCERNING
THE COMMERCIAL UTILITY OF THE PRODUCT.

 

8.            INDEMNIFICATION; LIABILITY

 

8.1.       Company Indemnification. The Company shall indemnify and hold the
Sandoz Indemnified Parties harmless from and against any Liability paid or
payable by the Sandoz Indemnified Parties to a Third Party as a result of any
Claim that results from, arises out of or is based upon: (a) any breach of any
of the representations, warranties, covenants or agreements made by the Company
in this Agreement, the Pharmacovigilance Agreement, or the Quality Agreement;
(b) the negligence or willful misconduct of the Company, its officers,
directors, agents, and employees relating to this Agreement; (c) the
Development, Processing or Manufacturing of the Product by or on behalf of the
Company pursuant to this Agreement; (d) any Product Liability Claim involving a
failure to warn claim, a Product manufacturing defect (i.e., non-Conforming
Product) or a Product design defect; (e) any failure to supply penalties
incurred by Sandoz from any of Sandoz’s customers as a result of the Company’s
failure to provide Product in accordance with this Agreement unless caused by
any negligent action or omission of Sandoz, or (f) any actual or alleged
infringement of the Intellectual Property Rights of a Third Party resulting from
the Commercialization of the Product by Sandoz in accordance with the terms of
this Agreement, where [*] as contemplated by [*]; in each case, except to the
extent to, or for matters for, which Sandoz would be required to indemnify
Company Indemnified Parties under Section 8.2.

 

8.2.       Sandoz Indemnification. Sandoz shall indemnify and hold the Company
Indemnified Parties harmless from and against any Liability paid or payable by
the Company Indemnified Parties to a Third Party as a result of any Claim that
results from, arises out of or is based on: (a) any breach of any of the
representations, warranties, covenants or agreements made by Sandoz in this
Agreement; (b) the negligence or willful misconduct of Sandoz, its officers,
directors, agents, servants and employees relating to this Agreement; or (c) the
Commercialization of Product by or on behalf of Sandoz or its Affiliates; in
each case, except to the extent to, or for matters for, which the Company would
be required to indemnify Sandoz Indemnified Parties under Section 8.1.

 

Page 28[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

8.3.       Prompt Notice Required. No claim for indemnification hereunder shall
be valid unless notice of the matter which may give rise to such claim is given
in writing by the applicable Company Indemnified Party or Sandoz Indemnified
Party (the “Indemnitee”) to the Party against whom indemnification may be sought
(the “Indemnitor”) as soon as reasonably practicable after such Indemnitee
becomes aware of such claim; provided, however, that the failure to notify the
Indemnitor shall not relieve it from any liability that it may have to the
Indemnitee otherwise unless the Indemnitor demonstrates that the defense of the
underlying Claim has been materially prejudiced by such failure to provide
timely notice. Such notice shall request indemnification and describe the
Liability and Claim giving rise to the request for indemnification, and provide
relevant details thereof. The Indemnitor shall notify the Indemnitee no later
than thirty (30) days from such notice of its intention to assume the defense of
any such Claim. If the Indemnitor fails to give the Indemnitee notice of its
intention to defend any such Claim as provided in this Section 8.3, the
Indemnitee involved shall have the right to assume the defense thereof with
counsel of its choice, at the Indemnitor’s expense, and defend, settle or
otherwise dispose of such Claim with the consent of the Indemnitor, not to be
unreasonably withheld or delayed.

 

8.4.       Indemnitor May Settle. The Indemnitor shall at its expense, have the
right to control, through counsel reasonably satisfactory to the Indemnitee, any
Claim or Liability which is or may be brought in connection with all matters for
which indemnification is provided hereunder, including without limitation the
right to settle or defend. In such event the Indemnitee of the Claim or
Liability in question and any successor thereto shall permit Indemnitor’s
counsel and independent auditors, to the extent relevant, full and free access
to its books and records and otherwise fully cooperate with the Indemnitor in
connection with such Claim or Liability; provided, however, that (i) the
Indemnitee shall have the right fully to participate in such defense at its own
expense; (ii) the Indemnitor’s counsel and independent auditors shall not
disclose any Confidential Information of the Indemnitee to the Indemnitor
without the Indemnitee’s consent, except as permitted pursuant to Section 10.2;
and (iii) access shall only be given to the books and records that are relevant
to the Claim or Liability at issue. The defense by the Indemnitor of any such
actions shall not be deemed a waiver by the Indemnitee of its right to assert a
claim with respect to the responsibility of the Indemnitor with respect to the
Claim or Liability in question. The Indemnitor shall have the right to settle or
compromise any Claim against the Indemnitee without the consent of the
Indemnitee provided that the terms thereof: (a) provide for the unconditional
release of the Indemnitee; (b) require the payment of compensatory monetary
damages by Indemnitor only; and (c) expressly state that neither the fact of
settlement nor the settlement agreement shall constitute, or be construed or
interpreted as, an admission by the Indemnitee of any issue, fact, allegation or
any other aspect of the Claim being settled. In all other cases, the Indemnitee
and Indemnitor must agree to enter into any proposed settlement, which shall not
be unreasonably withheld or delayed. No Indemnitee shall pay or voluntarily
permit the determination of any Liability which is subject to any such Claim
while the Indemnitor is negotiating the settlement thereof or contesting the
matter, except with the prior written consent of the Indemnitor, which consent
shall not be unreasonably withheld or delayed.

 

Page 29[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

8.5.       Assistance. Each Party shall use Commercially Reasonable Efforts to
provide all relevant information in its possession and reasonable assistance to
the other Party as necessary to enable the other Party to defend any Claim.
Nothing herein shall prevent the Indemnitee from retaining counsel of its
choice, at such Indemnitee’s expense, to monitor the defense, trial, or
settlement of a Claim, and the Indemnitor and its counsel shall reasonably
cooperate with such Indemnitee counsel.

 

8.6.       LIMITATION OF LIABILITY. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
EXCEPT TO THE EXTENT THAT A PARTY IS SOLELY SEEKING REIMBURSEMENT FOR SUCH
DAMAGES PAID TO A THIRD PARTY AND SUCH REIMBURSEMENT IS COVERED BY THE
INDEMNIFICATION PROVISIONS OF THIS AGREEMENT; AND PROVIDED THAT THIS SECTION 8.6
SHALL NOT BE CONSTRUED TO LIMIT A PARTY’S RIGHT TO SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES FOR THE OTHER PARTY’S BREACH OF ARTICLE 10.

 

9.            INSURANCE

 

9.1.         Company Insurance. The Company, at its sole cost, at all times
during [*], the insurance coverages with the minimum limits as set forth below.
Insurance shall be purchased from insurance companies licensed to do business
within the state or country where any Manufacturing work is being performed and
rated A.M. Best A-VIII or better. It is also understood and agreed that any
deductibles associated with the insurance coverage set forth below shall be
assumed by the Company at its sole cost.

 

a.Statutory Workers’ Compensation insurance, including occupational disease, as
required by the State(s) in which workers are located;

 

b.Employer’s Liability insurance in the amount of [*];

 

c.Commercial General Liability insurance, including Contractual Liability, with
a combined single limit of not less than [*]; and

 

d.Product Liability Insurance, including Products/Completed Operations
insurance, of not less than [*], and [*] in the aggregate. This policy must be
maintained in full force and effect for [*].

 

9.1.1.       All insurance coverage required of the Company will be primary and
not concurrent or excess over any insurance or self-insurance program carried by
Sandoz, and will have no recourse to any self-insured program or insurance
program carried by Sandoz.

 

9.1.2.       By requiring the Company to maintain insurance, Sandoz does not
represent that coverage and limits required will be adequate to fund all
Liabilities for which the Company may be liable. The limits of insurance
coverage shall not affect or limit the liability or indemnity obligations of the
Company stated elsewhere in this Agreement or as required by Applicable Law.

 

Page 30[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

9.1.3.       All required insurance coverage of the Company will be maintained
without interruption during the term of this Agreement plus an additional [*]
following the termination of this Agreement by Sandoz or the Company.

 

9.1.4.       The Company will waive, and will cause its insurers to waive, all
rights of recovery, under subrogation or otherwise, against Sandoz at all tiers.

 

9.1.5.       Before the commencement of any services pursuant to this Agreement,
the Company will provide Sandoz with one or more certificates of insurance on
forms acceptable to Sandoz, completed by a duly authorized representative of the
Company’s insurer(s). Such certificate(s) will (i) certify that the insurance
coverages set forth above are in full force and effect, (ii) provide that such
insurance coverages will not be cancelled, non-renewed, or materially changed
through issuance of other policy(ies) of insurance or otherwise until Sandoz has
received [*] written notice of such cancellation, non-renewal or material
changes, and (iii) name Sandoz and its employees, directors, officers,
subcontractors, representatives and agents as additional insureds, for services
performed under or incidental to this Agreement.

 

9.2.       Sandoz Insurance. Without prejudice to any rights or remedies the
Company may have under this Agreement or otherwise at law generally, Sandoz
shall (at its sole cost and expense) maintain a program of insurance or
self-insurance that is customary of companies in the same or similar business.

 

9.3.       Maintenance Covenant. Each Party represents, warrants and covenants
that nothing has or will be done or be omitted to be done that may result in any
of the said insurance policies being or becoming void, voidable or unenforceable
during the Term or any Renewal Term of this Agreement.

 

10.          CONFIDENTIALITY

 

10.1.       Obligations. Each Party acknowledges that it may receive
Confidential Information of the other Party in the performance of this
Agreement. Each Party shall safeguard and hold such information received by it
from the other Party in confidence by using such reasonable precautions as it
normally takes with its own confidential and proprietary information, but in no
event less than a reasonable degree of care, and each Party shall limit
disclosure of the furnishing Party’s information to those employees and
consultants of the receiving Party and its Affiliates who are informed of and
understand the confidential nature thereof and are bound by non-disclosure and
non-use obligations no less restrictive than those set forth in this Agreement.
To the extent that such employees or consultants take an action, or fail to take
an action, that would constitute a breach of such confidentiality or non-use
obligations by such employee or contractor (as if such employee or contractor
were a party to this Agreement), it will constitute a breach of such obligations
as if a Party had taken, or failed to take, such action itself. Each receiving
Party shall not, directly or indirectly, disclose, publish or use for the
benefit of any Third Party or itself, except in exercising its rights and
carrying out its duties hereunder or as otherwise provided in this Article 10,
any Confidential Information of the other Party, without first having obtained
the furnishing Party’s written consent to such disclosure or use. This
restriction shall not apply to any information within the following categories:
(i) information that is known to the receiving Party or its Affiliates prior to
the time of disclosure to it, to the extent evidenced by written records or
other competent proof; (ii) information that is independently developed by
employees, agents, or independent contractors of the receiving Party or its
Affiliates without reference to or reliance upon the information furnished by
the disclosing Party, as evidenced by written records or other competent proof;
(iii) information disclosed at any time to the receiving Party or its Affiliates
by a Third Party that has a right to make such disclosure; or (iv) any other
information that is or becomes part of the public domain through no fault or
negligence of the receiving Party.

 

Page 31[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

10.2.       Required Disclosures. The receiving Party shall also be entitled to
disclose the other Party’s Confidential Information (i) that is required to be
disclosed in compliance with applicable laws or regulations (including, without
limitation, to comply with SEC, NASDAQ, NYSE or similar stock exchange
disclosure requirements) or by order of any governmental body or a court of
competent jurisdiction, or (ii) as may be necessary or appropriate in connection
with the enforcement of this Agreement; provided, however, that the Party
disclosing such information shall promptly notify the other Party and shall use
Commercially Reasonable Efforts to obtain confidential treatment of such
information by the agency or court or other disclosee, and that, in the case of
disclosures under (i), shall (a) provide the other Party with prompt prior
notice of the proposed disclosure such that the other Party may seek a
protective order or other appropriate remedy, and (b) provide the other Party
with a copy of the proposed disclosure in sufficient time to allow reasonable
opportunity to comment thereon.

 

10.3.       Use of Information. Each Party shall use, and direct each of its
Affiliates to use, any Confidential Information obtained by it from the other
Party or their respective Affiliates, pursuant to this Agreement or otherwise,
solely in connection with the transactions contemplated hereby.

 

10.4.       Return of Information. Upon the earlier of expiration or termination
of this Agreement, the receiving Party shall, if requested by the disclosing
Party, return or destroy all Confidential Information of the disclosing Party
and copies and extracts thereof; provided, that the receiving Party shall not be
required to return or destroy any electronic copy of Confidential Information
created pursuant to its standard electronic backup and archival procedures.
Notwithstanding the foregoing, the receiving Party may retain one copy of any
Confidential Information of the disclosing Party to the extent required to
defend or maintain any litigation relating to this Agreement, comply with legal
or regulatory requirements or established document retention policies, or to
demonstrate compliance with this Agreement. Notwithstanding the return or
destruction of the Confidential Information (or the retention of any
Confidential Information pursuant to the preceding sentence) the Parties shall
continue to be bound by its obligations of confidentiality and non-use
hereunder. Each Party’s obligations of confidentiality and non-use shall extend
during the Term and for a period of [*] from the expiration or termination of
this Agreement.

 

Page 32[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

10.5.       Publicity. The Parties may agree to issue a joint press release
substantially, in a form agreed by the Parties, as of the Effective Date or as
promptly as practicable following the Effective Date. Each agrees to consult
with the other Party reasonably and in good faith with respect to the text and
timing of any publicity, news release or public announcement, written or oral,
whether to the public, the press, stockholders or otherwise, referring to the
terms or existence of this Agreement, the subject matter to which it relates,
the performance under it or any of its specific terms and conditions, and to
obtain the other Party’s written consent, prior to any such disclosure, except a
Party may not unreasonably withhold, condition or delay consent to, and either
Party may make, such announcements or disclosures to securities exchanges or
other applicable agencies as it determines, based on advice of the legal counsel
for the Party making such announcement, are required by Applicable Law,
including United States securities laws, rules or regulations, or market
disclosure. Each Party shall provide the other Party with advance notice of
legally required disclosures. Each Party may make any public statement in
response to questions by the press, analysts, investors or those attending
industry conferences or financial analyst calls, or issue press releases, so
long as any such public statement or press release is not inconsistent with
prior public disclosures or public statements made in accordance with this
Section 10.5 and which do not reveal non-public information about the other
Party.

 

10.6.       Filing of this Agreement. The Parties will coordinate in advance
with each other in connection with the filing of this Agreement (including
redaction of certain provisions of this Agreement) with the U.S. Securities and
Exchange Commission or any stock exchange or governmental authority on which
securities issued by a Party or its Affiliate are traded, and each Party will
use reasonable efforts to seek confidential treatment for the terms proposed to
be redacted; provided that, each Party will ultimately retain control over what
information to disclose to the U.S. Securities and Exchange Commission or any
stock exchange or other governmental authority, as the case may be, and provided
further that the Parties will use their reasonable efforts to file redacted
versions with any governing bodies which are consistent with redacted versions
previously filed with any other governing bodies. Other than such obligation,
neither Party (nor its Affiliates) will be obligated to consult with or obtain
approval from the other Party with respect to any filings to the U.S. Securities
and Exchange Commission or any stock exchange or other governmental authority on
which securities issued by a Party or its Affiliate are traded.

 

10.7.       Prior Non-Disclosure Agreement. As of the Effective Date, the terms
of this Article 10 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) dealing with
the subject of this Agreement. Any information disclosed pursuant to any such
prior agreement shall be deemed Confidential Information for purposes of this
Agreement.

 

10.8.       Equitable Relief. Given the nature of the Confidential Information
and the irreparable harm that a Party may suffer upon unauthorized disclosure,
use or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages would not be a sufficient remedy for any breach of
this Article 10. In addition to all other remedies, a Party shall be entitled to
specific performance and injunctive and other equitable relief as a remedy for
any breach or threatened breach of this Article 10.

 

11.       TERM AND TERMINATION

 

11.1.       Term. The term of this Agreement shall begin on the Effective Date
and, unless otherwise terminated as permitted under this Agreement, shall
continue for a period of ten (10) years from the first Launch of the Product in
the Territory pursuant to this Agreement (the “Initial Term”). This Agreement
shall thereafter be automatically renewed for consecutive one (1) year renewal
terms (each a “Renewal Term”) unless terminated in accordance with the terms
hereof or a Party provides notice of non-renewal to the other Party at least [*]
in advance of [*] that such Party does not wish to renew this Agreement, in
which case this Agreement shall expire on the last day of the Initial Term or
such Renewal Term, as the case may be. The “Term” means the Initial Term and, if
applicable, the Renewal Term.

 

Page 33[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

11.2.       Termination.

 

11.2.1.     Termination for Cause. A Party may terminate this Agreement for any
breach of a material provision of this Agreement by the other Party [*] in the
case of payment breach) after written notice to the other Party containing
details of such breach if the breach remains uncured at the end of such notice
period. With respect to a default or breach of this Agreement, failure of a
Party to provide notice to the defaulting or breaching Party as required by this
Section 11.2.1 shall not constitute a waiver of the right to give such notice
with respect to any subsequent default or breach.

 

11.2.2.     Sandoz Termination.

 

a.         Commercial Viability. Upon [*] prior written notice to the Company,
Sandoz shall have [*] the right to terminate this Agreement either in its
entirety or [*], if Sandoz determines that [*].

 

b.        Product Viability. Sandoz may terminate this Agreement upon [*] prior
written notice to the Company if, with respect to the Product, there is a
withdrawal of the Product from the Territory due to (i) any decision, judgment,
ruling or other requirement of the FDA, (ii) the issuance of a voluntary recall
by FDA, or (iii) mutual written agreement of the Parties of material safety of
the Product.

 

c.        Failure to Supply. Sandoz may, upon [*] prior written notice to the
Company, terminate this Agreement if the Company is unable to supply, or arrange
for the supply of the Product to Sandoz pursuant to a Firm Order, and such
inability to supply lasts for [*], unless [*].

 

d.        Infringement Action. Sandoz may, upon [*] prior written notice to the
Company, terminate this Agreement if [*] that prevents either (i) [*] or (ii)
[*]. For purposes of this Agreement, “Infringement Action” any claim of
infringement or potential infringement of Third Party intellectual property
rights in connection with the marketing, development, manufacture, production,
use, importation, offer for sale, or sale of the Product in the Territory.

 

e.        Quality. Sandoz may, upon [*] prior written notice to the Company,
terminate this Agreement if, at any time during the Term, any supplier of
Components (including API, excipients and primary and secondary packaging
Components) and/or the Product Manufacturer(s) either (i) [*] and Company is
unable to effect corrective action that is satisfactory to Sandoz or its
designated auditor within [*], or (ii) fails to maintain an approved Product
NDA.

 

f.         Product Clearance. Beginning on [*], Sandoz may, upon [*] written
notice to the Company, terminate this Agreement if [*].

 

Page 34[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

11.2.3.     Termination by the Company.

 

a)       Termination of Rights [*]. Upon [*] prior written notice to Sandoz, the
Company shall have, at its sole discretion, the right to terminate this
Agreement with respect to [*] if: (a) [*], Sandoz fails to [*], or (b) if [*]
following the receipt of [*] (or such longer period as agreed in writing by the
Parties, such agreement not to be unreasonably withheld, conditioned or
delayed), Sandoz fails to [*].

 

b)       Termination of this Agreement. Upon [*] prior written notice to Sandoz,
the Company may terminate this Agreement in its entirety if Sandoz fails to [*]
within [*], provided [*]

 

11.2.4.     Bankruptcy. To the extent permitted under Applicable Law, a Party
may terminate this Agreement effective immediately with written notice if the
other Party shall file for bankruptcy, shall be adjudicated bankrupt, shall file
a petition under insolvency laws, shall be dissolved or shall have a receiver
appointed for substantially all of its property. All rights and licenses granted
under or pursuant to any Section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Upon the bankruptcy
of the Company, Sandoz shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property Controlled by
the Company to the extent needed to allow Sandoz to make or have made and
continue to market and sell any Product under this Agreement, and such, if not
already in its possession, shall be promptly delivered to Sandoz by the Company,
unless the Company elects to continue, and continues to perform all of its
obligations under this Agreement.

 

11.2.5.     Effects of Termination.

 

a.         Except as expressly set forth in this Agreement, upon expiration or
termination of this Agreement for any reason, neither Party shall have any
obligation to make any payments to the other, except for amounts accrued prior
to expiration or termination.

 

b.        In the event of expiration or termination of this Agreement by (i) the
Company pursuant to Section 11.2.1 (Termination for Cause), Section 11.2.3(b)
(Termination of this Agreement), or Section 11.2.4 (Bankruptcy) or (ii) Sandoz
pursuant to Section 11.2.1 (Termination for Cause), Section 11.2.2 (Sandoz
Termination) or Section 11.2.4 (Bankruptcy), (i) all licenses and rights granted
by Company to Sandoz will terminate and (ii) each Party will promptly return to
the other Party all materials and records in its possession or control
containing Confidential Information of the other Party. In addition, in the
event of termination of this Agreement by Sandoz pursuant to [*], the Company
shall [*].

 

c.         In the event of early termination of this Agreement for any reason
other than termination by the Company pursuant to Section 11.2.1 (Termination
for Cause), Section 11.2.3(b) (Termination of this Agreement) or Section 11.2.4
(Bankruptcy), Sandoz and its Affiliates shall have the right, in Sandoz’s sole
discretion, to continue, to the extent that Sandoz and its Affiliates continue
to have Product inventory, to fulfill orders received from customers for Product
in the Territory until up to [*] after the effective date of termination of this
Agreement. For Product sold by Sandoz or its Affiliates after the effective date
of termination, Sandoz shall continue to make payments to the Company in
accordance with Article 6, as applicable.

 

Page 35[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

d.       In the event Sandoz or the Company issues a notice of partial
termination of this Agreement, pursuant to Section 11.2.2(a) (Commercial
Viability) or Section 11.2.3(a) (Termination of Rights [*]), respectively, then
the Company and Sandoz, during the notice period (unless the Parties agree to
extend such period of time, such agreement not to be unreasonably withheld,
conditioned or delayed), shall negotiate a commercially reasonable amendment to
this Agreement, to account for [*], such amendment to have an effective date as
of the effective date of such partial termination. All other rights to Product
[*] shall continue in effect in accordance with the terms of this Agreement.

 

11.2.6.     Non-Exclusive Remedy. Termination of this Agreement shall be in
addition to, and shall not prejudice, the Parties’ remedies at law or in equity,
including, without limitation, the Parties’ ability to receive legal damages
and/or equitable relief with respect to any breach of this Agreement, regardless
of whether or not such breach was the reason for the termination.

 

11.2.7.     Damages; Set-Off. Without limiting Section 11.2.6, if a Party
alleges that the other Party has breached any provision of this Agreement and
claims in good faith that it is entitled to receive damages with respect to any
such breach (whether or not the alleging Party terminates this Agreement
pursuant to Section 11.2.1 (Termination for Cause)), then (a) if there is no
Dispute regarding such breach or damages or, if there is a Dispute regarding
such breach or damages, while such Dispute is pending resolution pursuant to
Sections 12.2, 12.3 and 12.4, as applicable, the alleging Party will have the
right to deduct such claimed damages from amounts otherwise payable hereunder by
the alleging Party to the other Party and (b) where there is a Dispute regarding
such breach or damages, (i) the alleging Party will have the right to deduct any
damages to which the alleging Party is determined to be entitled in such Dispute
from amounts otherwise payable hereunder by the alleging Party to the other
Party to the extent such damages have not been previously deducted hereunder or
otherwise paid to the alleging Party by the other Party, and (ii) if the
alleging Party is determined not to be entitled to damages in such Dispute or to
be entitled to damages in such Dispute that are less than the amounts previously
deducted hereunder by the alleging Party, then the alleging Party shall promptly
pay the other Party any amounts of claimed damages previously deducted by the
alleging Party hereunder that exceed the damages (if any) to which the alleging
is determined to be entitled in such Dispute.

 

12.          GENERAL

 

12.1.       Exclusivity. During the Term of this Agreement, except as
contemplated by this Agreement, the Company agrees not to, directly or
indirectly, and Sandoz agrees not to directly conduct, participate in or sponsor
the Commercialization of any pharmaceutical composition that: (a) either (i) is
or will be approved for the Territory under a drug application by way of 21
U.S.C. §355(b)(1) or (b)(2) or (ii) is AB-rated to the Product and approved
under an abbreviated new drug application by way of 21 U.S.C. §355(j); and (b)
is comprising an injectable formulation having epinephrine as an active
ingredient; and (c) is indicated for the emergency treatment of allergic
reactions, including anaphylaxis; provided, however, such restriction shall not
apply [*] in the event the Company exercises its rights under Section 11.2.3(a)
or Sandoz exercises its right under Section 11.2.2(a).

 

Page 36[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

12.2.       Informal Dispute Resolution. Unless otherwise expressly provided for
herein, any disputes arising out of or in connection with this Agreement
(“Dispute”) shall be identified in writing and presented to the other Party.
Within fourteen (14) days after delivery of such notice of dispute, the Sandoz
Executive Officer and the Company Executive Officer shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute in good faith. All reasonable
requests for information made by one Party to another shall be honored. All
negotiations pursuant to this clause are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of
evidence. If such Executive Officers cannot resolve such dispute within fourteen
(14) days after such meeting, then, subject to Section 12.3, each Party reserves
its right to any and all remedies available under law or equity with respect to
any other dispute.

 

12.3.       Jurisdiction. The Company and Sandoz agree to irrevocably submit to
the exclusive jurisdiction of (i) the state courts of New York County, New York,
U.S.A., or (ii) the United States District Court for the Southern District of
New York, U.S.A., for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each Party
agrees to commence any such action, suit or proceeding either in the United
States District Court for the Southern District of New York, U.S.A. or, if such
suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the state courts of New York County, New York, U.S.A.
Each Party further agrees that service of any process, summons, notice or
document by U.S. registered mail or recognized international courier service to
such Party’s respective address set forth in Section 12.14 of this Agreement
shall be effective service of process for any action, suit or proceeding in New
York with respect to any matters to which it has submitted to jurisdiction in
this Agreement. Each Party irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in (i) the state courts of New
York County, New York, U.S.A., or (ii) the United States District Court for the
Southern District of New York, U.S.A., and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum (e.g., under the doctrine of forum non conveniens or
pursuant to 28 U.S.C. § 1404(a)). Each Party hereto agrees that any such
proceeding shall be conducted solely in the English language.

 

12.4.       Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF SUCH WAIVERS; (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS; (III) IT MAKES SUCH WAIVERS VOLUNTARILY; AND (IV) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS CLAUSE 12.4.

 

Page 37[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

12.5.       Governing Law. This Agreement and any and all matters arising
directly or indirectly herefrom shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, U.S.A. applicable
to agreements made and to be performed entirely in such state, without giving
effect to the conflict of law principles thereof. The Parties expressly agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or any Party’s performance hereunder.

 

12.6.       Convictions, Exclusion, Debarment, Etc. Neither Party nor any person
employed by or under contract to such Party now or in the future in connection
with any activities contemplated by this Agreement: (a) has been convicted of an
offense related to any Federal or State healthcare program, including (but not
limited to) those within the scope of 42 U.S.C. § 1320a-7(a); (b) has been
excluded, suspended or is otherwise ineligible for Federal or State healthcare
program participation, including (but not limited to) persons identified on the
General Services Administration’s List of Parties Excluded from Federal Programs
or the HHS/OIG List of Excluded Individuals/Entities; (c) has been debarred from
or under any Federal or State healthcare program (including, but not limited to
debarment under Section 306 of the Federal Food, Drug and Cosmetic Act (21 USC
335a); or (d) is on any of the FDA Clinical Investigator enforcement lists,
including, but not limited to, the (i) Disqualified/Totally Restricted List,
(ii) Restricted List and (iii) Adequate Assurances List. Each Party further
agrees that if, at any time after execution of this Agreement, it becomes aware
that it has or any Person who participated, or is participating, in the
performance of any activities contemplated by this Agreement has become or is in
the process of being charged, convicted, debarred, excluded, proposed to be
excluded, suspended or otherwise rendered ineligible, or is on an enforcement
list, such Party will immediately notify the other Party in writing.

 

12.7.       Assignment or Transfer of Interest. This Agreement shall be binding
upon and inure to the benefit of the successors or permitted assigns of each of
the Parties and may not be assigned or transferred by a Party (other than to an
Affiliate provided that the assigning Party shall remain liable and responsible
to the non-assigning Party hereto for the performance and observance of all such
duties and obligations by such Affiliate) without the prior written consent of
the other, except that such consent shall not be required on the part of either
Party in connection with a transfer or sale of all or substantially all of the
business of that Party to which this Agreement relates, to a Third Party,
whether by merger, sale of stock, sale of assets or otherwise; provided,
however, that in the event of such a transaction (whether this Agreement is
actually assigned or is assumed by the acquiring party by operation of law
(e.g., in the context of a reverse triangular merger)), intellectual property
rights of the acquiring party to such transaction (if other than one of the
Parties to this Agreement) shall not be included in the technology licensed
hereunder or otherwise subject to this Agreement. Any attempted assignment that
does not comply with the terms of this Section 12.7 shall be void.

 

Page 38[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

12.8.       Force Majeure. Provided that such failure is cured as soon as is
practicable after its occurrence, the failure of the Company or Sandoz to
perform any of its obligations under this Agreement, other than the payment of
amounts invoiced, shall not subject the Company or Sandoz to any liability, if
such failure is caused or occasioned by a Force Majeure Event. The Party
claiming Force Majeure Event shall notify the other Party with notice of the
Force Majeure Event as soon as practicable, but in no event later than fourteen
(14) days after its occurrence, which notice shall reasonably identify such
obligations under this Agreement and the extent to which performance thereof
will be affected. In such event, the Parties shall meet promptly to determine an
equitable solution to the effects of any such Force Majeure Event, and the Party
affected by the Force Majeure Event shall use all reasonable efforts to minimize
the loss or inconvenience suffered by the Parties.

 

12.9.       Entire Agreement. This Agreement, including any schedules or
exhibits hereto, and the pharmacovigilance agreement and Quality Agreement to be
executed by the Parties pursuant to this Agreement, contains the entire
agreement and understanding between the Parties relating to the subject matter
hereof, and shall supersede all prior or contemporaneous agreements and
understandings, oral or written, relating to the subject matter hereof and any
inconsistent terms of any subsequent invoice, purchase order or similar
document. Neither Party shall be liable or bound to the other Party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein.

 

12.10.       Amendments and Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties. By an
instrument in writing a Party may waive compliance by another Party with any
term or provision of this Agreement that such other Party was or is obligated to
comply with or perform. Any failure of a Party to enforce at any time, or for
any time period, any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of such provisions or a waiver of any right of such
Party thereafter to enforce each and every such provision on any succeeding
occasion or breach thereof.

 

12.11.       Nature of Relationship. In making and performing this Agreement,
the Parties are acting, and intend to be treated, as independent entities and
nothing contained herein shall be deemed or implied to create an independent
contractor, agency, distributorship, joint venture or partnership relationship
among the Parties hereto. Except as otherwise expressly provided herein, no
Party may make any representation, warranty or commitment, whether express or
implied, on behalf of or incur any charges or expenses for, or in the name of,
any other Party.

 

12.12.       Further Actions and Documents. Each Party agrees to execute,
acknowledge and deliver all such further instruments, and to do all such further
acts, as may be reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement.

 

12.13.       Notices. All notices and other communications required or permitted
to be given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given (i) on the date delivered, if personally
delivered, (ii) on the date sent by telecopier with automatic confirmation by
the transmitting machine showing the proper number of pages were transmitted
without error, (iii) on the Business Day after being sent by FedEx or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next Business Day delivery, or (iv) five (5) Business Days after
mailing, if mailed by United States postage-prepaid certified or registered
mail, return receipt requested, in each case addressed to the applicable Party
at the address set forth below; provided, that a Party may change its address
for receiving notice by the proper giving of notice hereunder:

 

Page 39[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

If to Sandoz: If to the Company:     Sandoz Inc. Adamis Pharmaceuticals
Corporation [*] 11682 El Camino Real, Suite 300 [*] San Diego, CA 92130 Attn:
[*] Attn:     President & CEO Tel: [*] Tel:   (858) 997-2400 Fax: [*] Fax:   [*]
    With a copy to: With a copy to:     Sandoz Inc. [*] [*] [*] [*] [*] Attn:
[*] Attn: [*] Tel: [*] Tel: [*] Fax: [*] Fax: [*]

 

12.14.      Counterparts; Facsimile/PDF Signature. This Agreement may be
executed by the exchange of faxed executed copies, certified electronic
signatures or executed copies delivered by electronic mail in Adobe Portable
Document Format or similar format, and any signature transmitted by such means
for the purpose of executing this Agreement shall be deemed an original
signature for purposes of this Agreement. The parties agree that the electronic
signatures appearing on this Agreement are the same as handwritten signatures
for the purposes of validity, enforceability and admissibility pursuant to the
Electronic Signatures in Global and National Commerce (ESIGN) Act of 2000 and
Uniform Electronic Transactions Act (UETA) model law or similar applicable laws.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original as against any Party whose signature appears thereon, but
all of which together shall constitute one and the same instrument.

 

12.15.       Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the Parties
shall negotiate in good faith with a view to the substitution therefore of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

 

12.16.       Headings. The captions or headings of the Sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and are not part of the agreement of the Parties and shall have no
effect on the meaning of the provisions hereof. All references in this Agreement
to Sections or Articles are to Sections or Articles of this Agreement, unless
otherwise indicated.

 

Page 40[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 

Execution Version

 

12.17.       Expenses. Each Party will pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.

 

12.18.       Third Party Rights. Nothing in this Agreement will be deemed to
create any Third Party beneficiary rights in or on behalf of any other Person.

 

12.19.       Performance through Affiliates. Notwithstanding anything to the
contrary contained herein, each Party may discharge any obligations and exercise
any right hereunder, or performance hereunder, through any of its Affiliates.
Each Party hereby guarantees the performance by its Affiliates of such Party’s
obligations under this Agreement, and will cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.

 

12.20.      Survival. Expiration or termination of this Agreement shall not
relieve the Parties of any rights or obligation accruing prior to such
expiration or termination. In addition, the Parties’ respective rights and
obligations under the following Sections and Articles (and all associated
definitions) shall survive the termination or expiration of this Agreement:
Section 5.3, Sections 6.5 (for three (3) years following the calendar year in
which termination or expiration occurs), 6.6, 7.8, 9.1.3 (for three (3) years
following termination or expiration occurs), 11.2.5 and 11.2.6 and Article 1,
Articles 8, 10 and 12 (other than 12.1).

 

[signature page follows]

 

Page 41[*] designates portions of this document have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
Confidential treatment has been required with respect to this omitted
information.

 

 



IN WITNESS WHEREOF, each Party is signing this Agreement on the date stated
opposite that Party’s signature.

 

SANDOZ INC.



          By: /s/ Carol Lynch   Date: 28-June-2018 Name: Carol Lynch      
Title: President Sandoz US                 ADAMIS PHARMACEUTICALS CORPORATION  
            By: /s/ Dennis J. Carlo   Date: 7/1/18 Name: Dennis J. Carlo      
Title: Pres/CEO      

 

Distribution and Commercialization Agreement Signature Page

 

 



 

SCHEDULE A

 

Licensed Patents and Licensed Trademarks

 

Licensed Patents:

 

Country Serial No. Filed Date Publication/Patent No. Status Priority Date US [*]
[*]   [*] [*] US 29/537,278 08/24/2015 D781,569 ISSUED 08/24/2015 US 29/591,934
01/25/2017 D799,202 ISSUED 08/24/2015 US [*] [*]   [*] [*]

 

Licensed Trademarks:

 

“Symjepi” (pending US TM application no. 86582421)

 

“Symject”

 

symjepi.com

 

 



 

SCHEDULE B

 

One-Time Milestone Payments and Net Profit Share

 

One-Time Milestone Payments

 

Milestone Amount Payable Upon the Effective Date of this Agreement $[*] USD

 

Net Profit Share

 

Subject to the terms of the Agreement, including without limitation, [*], Sandoz
shall pay the Company fifty percent (50%) of the Net Profits. Sandoz shall
retain the remaining fifty percent (50%) of the Net Profits.

 

 



 

SCHEDULE C

 

Product

 

Product

 

“Product” means epinephrine pre-filled syringe injectable device in 0.3mg/0.3ml,
0.15mg/0.3ml, and any other strength, as approved by the FDA under New Drug
Application Number 207534, as amended, in finished, packaged form that is
distributed by Sandoz under the Licensed Trademark SymjepiTM or as an authorized
generic version distributed by Sandoz pursuant to the NDA, in each case, in the
Territory, under Sandoz NDC numbers, pursuant to this Agreement.

 

 



 

SCHEDULE D

 

Supply Price

 

The initial Supply Price is in the table below:

 

Annual
Quantity of
Product* [*] [*] [*] [*] [*] [*] Batches $[*] $[*] $[*] $[*] $[*] [*] Batches
$[*] $[*] $[*] $[*] $[*]

 

*Note: Quantities are in individual units of pre-filled syringe with device. In
addition, [*]. This means, for example, that [*].

 

☐The Supply Price set forth above is comprised of the following:

 

o[*].

 

[*] [*] [*] [*] [*] [*] [*] [*]

o[*].

 

o[*].

 

[*] [*] [*] [*] [*] [*] [*] $[*] $[*] $[*] $[*] $[*]

 

The Company will [*]. The Company shall maintain complete and accurate written
records of all costs relating to Product and will make these records available
to Sandoz as requested in accordance with this Agreement.

 

 



 

SCHEDULE E

 

[*] Commercial Milestone Payments

 

One-time Commercial Milestones One-time
Milestone
Amount Commercial
Payment [*]

[*]*

 

 

 

$[*]   [*]

[*]*

 

 

 

$[*]   [*]

[*]*

 

 

 

$[*]   [*]

[*]*

 

 

 

$[*]   [*]

[*]*

 

 

 

$[*]  

* [*]

 

[*].

 

 



 

SCHEDULE F

 

Approved Product Manufacturer

 

Catalent [*] located at [*]

 

[*]

 

 



 

SCHEDULE G

 

Material Contracts

 

[*]

 

 

[*]

 



 

[*]

 

 

[*]

 

 

 

 



 

SCHEDULE H

 

Licensed Trademark Usage Guidelines

 

Pursuant to the Distribution and Commercialization Agreement by and between
Adamis Pharmaceuticals Corporation, a corporation organized under the laws of
Delaware, with an office located at 11682 El Camino Real, Suite #300, San Diego,
CA 92130 (the “Licensor”) and Sandoz Inc., a corporation organized under the
laws of Colorado, with an office at 100 College Road West, Princeton, New Jersey
08540 (“Licensee”) (the “Agreement”) and to create and maintain strong trademark
protection, Licensee should follow these guidelines when using any Licensed
Trademarks in print and electronic materials. In the event a conflict arises
between these Licensed Trademark Usage Guidelines and the Agreement, the terms
contained in these Licensed Trademark Usage Guidelines shall control with
respect to matters relating to the usage of the Licensed Trademarks. Any
capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Agreement.

 

[*].

 

 

 

 

 



 









 



 

Status of Licensed Marks

 

June 2018

 

Mark Country Status

SYMJEPI

 

United States Pending Application

[*]

 

[*] [*]

 



 

SCHEDULE I

 

[*]

 

 

 



 

